Exhibit 10.3
 

 
EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



CREDIT AGREEMENT


dated as of
 
May 9, 2006
 
between
 
XL CAPITAL LTD,
X.L. AMERICA, INC., XL INSURANCE (BERMUDA) LTD and XL RE LTD,
as Account Parties and Guarantors,


The LENDERS Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
_____________
 
$500,000,000
_____________
 
J.P. MORGAN SECURITIES INC.


and


WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and Joint Bookrunners
 
_____________
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent
_____________
 
ABN AMRO BANK N.V.


and


THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------






TABLE OF CONTENTS
 

 
Page
 
ARTICLE I
 
 
1
 
DEFINITIONS
1
SECTION 1.01. Defined Terms
1
SECTION 1.02. Terms Generally
12
SECTION 1.03. Accounting Terms; GAAP and SAP
13
 
ARTICLE II
 
 
13
 
THE CREDITS
13
SECTION 2.01. Syndicated Letters of Credit.
13
SECTION 2.02. Issuance and Administration
14
SECTION 2.03. Reimbursement of LC Disbursements, Etc.
15
SECTION 2.04. Non-Syndicated Letters of Credit.
18
SECTION 2.05. Alternative Currency Letters of Credit.
23
SECTION 2.06. Termination and Reduction of the Commitments.
24
SECTION 2.07. Fees.
25
SECTION 2.08. Interest
26
SECTION 2.09. Increased Costs.
26
SECTION 2.10. Taxes.
27
SECTION 2.11. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
29
SECTION 2.12. Mitigation Obligations; Replacement of Lenders.
30
 
ARTICLE III
 
 
31
 
GUARANTEE
31
SECTION 3.01. The Guarantee
31
SECTION 3.02. Obligations Unconditional
32
SECTION 3.03. Reinstatement
32
SECTION 3.04. Subrogation
33
SECTION 3.05. Remedies
33
SECTION 3.06. Continuing Guarantee
33
SECTION 3.07. Rights of Contribution
33
SECTION 3.08. General Limitation on Guarantee Obligations
34
 
ARTICLE IV
 
 
34
 
REPRESENTATIONS AND WARRANTIES
34
SECTION 4.01. Organization; Powers
34
SECTION 4.02. Authorization; Enforceability
34
SECTION 4.03. Governmental Approvals; No Conflicts
34
SECTION 4.04. Financial Condition; No Material Adverse Change.
35
SECTION 4.05. Properties.
35
SECTION 4.06. Litigation and Environmental Matters.
35
SECTION 4.07. Compliance with Laws and Agreements
36
SECTION 4.08. Investment Company Status
36


i

--------------------------------------------------------------------------------





SECTION 4.09. Taxes
36
SECTION 4.10. ERISA
36
SECTION 4.11. Disclosure
37
SECTION 4.12. Use of Credit
37
SECTION 4.13. Subsidiaries
37
SECTION 4.14. Withholding Taxes
37
SECTION 4.15. Stamp Taxes
37
SECTION 4.16. Legal Form
37
 
ARTICLE V
 
 
38
 
CONDITIONS
38
SECTION 5.01. Effective Date
38
SECTION 5.02. Each Credit Event
39
 
ARTICLE VI
 
 
39
 
AFFIRMATIVE COVENANTS
39
SECTION 6.01. Financial Statements and Other Information
39
SECTION 6.02. Notices of Material Events
42
SECTION 6.03. Preservation of Existence and Franchises
42
SECTION 6.04. Insurance
42
SECTION 6.05. Maintenance of Properties
42
SECTION 6.06. Payment of Taxes and Other Potential Charges and Priority Claims;
Payment of Other Current Liabilities
43
SECTION 6.07. Financial Accounting Practices
43
SECTION 6.08. Compliance with Applicable Laws
43
SECTION 6.09. Use of Letters of Credit
43
SECTION 6.10. Continuation of and Change in Businesses
44
SECTION 6.11. Visitation
44
 
ARTICLE VII
 
 
44
 
NEGATIVE COVENANTS
44
SECTION 7.01. Mergers
44
SECTION 7.02. Dispositions
44
SECTION 7.03. Liens
45
SECTION 7.04. Transactions with Affiliates
47
SECTION 7.05. Ratio of Total Funded Debt to Total Capitalization
47
SECTION 7.06. Consolidated Net Worth
48
SECTION 7.07. Indebtedness
48
SECTION 7.08. Financial Strength Ratings
48
SECTION 7.09. Private Act
48
 
ARTICLE VIII
 
 
49
 
EVENTS OF DEFAULT
49
 
ARTICLE IX
 
 
52
 
THE ADMINISTRATIVE AGENT
52
 
ARTICLE X
 
 
54
 


ii

--------------------------------------------------------------------------------



 


 
MISCELLANEOUS
54
SECTION 10.01. Notices
54
SECTION 10.02. Waivers; Amendments.
54
SECTION 10.03. Expenses; Indemnity; Damage Waiver.
56
SECTION 10.04. Successors and Assigns.
57
SECTION 10.05. Survival
60
SECTION 10.06. Counterparts; Integration; Effectiveness
61
SECTION 10.07. Severability
61
SECTION 10.08. Right of Setoff
61
SECTION 10.09. Governing Law; Jurisdiction; Etc.
61
SECTION 10.10. WAIVER OF JURY TRIAL
62
SECTION 10.11. Headings
63
SECTION 10.12. Treatment of Certain Information; Confidentiality.
63
SECTION 10.13. Judgment Currency
64
SECTION 10.14. USA PATRIOT Act
64




iii

--------------------------------------------------------------------------------





SCHEDULE I
-
Commitments
SCHEDULE II
-
Indebtedness and Liens
SCHEDULE III
-
Litigation
SCHEDULE IV
-
Environmental Matters
SCHEDULE V
-
Subsidiaries



 
EXHIBIT A
-
Form of Assignment and Assumption
EXHIBIT B-1
-
Form of Opinion of Counsel to XL Capital
EXHIBIT B-2
-
Form of Opinion of Counsel to XL America
EXHIBIT B-3
-
Form of Opinion of Special U.S. Counsel to the Obligors
EXHIBIT B-4
-
Form of Opinion of Special Bermuda Counsel to XL Insurance and XL Re
EXHIBIT B-5
-
Form of Opinion of Special Cayman Islands Counsel to XL Capital
EXHIBIT C
-
Form of Opinion of Special New York Counsel to JPMCB
EXHIBIT D
-
Form of Confirming Lender Agreement






iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of May 9 2006, between XL CAPITAL LTD, a Cayman
Islands exempted limited liability company (“XL Capital”), X.L. AMERICA, INC., a
Delaware corporation (“XL America”), XL INSURANCE (BERMUDA) LTD, a Bermuda
limited liability company (“XL Insurance”) and XL RE LTD, a Bermuda limited
liability company (“XL Re” and, together with XL Capital, XL America and XL
Insurance, each an “Account Party” and each a “Guarantor” and collectively, the
“Account Parties” and the “Guarantors”; the Account Parties and the Guarantors
being collectively referred to as the “Obligors”), the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.


The Account Parties have requested that the Lenders issue letters of credit for
their account in an aggregate face amount not exceeding $500,000,000 at any one
time outstanding, and the Lenders are prepared to issue such letters of credit
upon the terms and conditions hereof. Accordingly, the parties hereto agree as
follows:




ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
 
“Account Parties” means each of XL Capital, XL America, XL Insurance and XL Re.
 
“Account Party Jurisdiction” means (a) Bermuda, (b) the Cayman Islands and (c)
any other country (i) where any Account Party is licensed or qualified to do
business or (ii) from or through which payments hereunder are made by any
Account Party.
 
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.
 
“Aggregate Credit Exposure” means the aggregate amount of the LC Exposures of
each of the Lenders.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.
 


--------------------------------------------------------------------------------





 
“Alternative Currency” means any currency other than Dollars (a) that is freely
transferable and convertible into Dollars in the London foreign exchange market
and (b) for which no central bank or other governmental authorization in the
country of issue of such currency is required to permit use of such currency by
any Lender for issuing, renewing, extending or amending letter of credits or
funding or making drawings thereunder and/or to permit any Account Party to pay
the reimbursement obligations and interest thereon, each as contemplated
hereunder, unless such authorization has been obtained and is in full force and
effect.
 
“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Alternative
Currency Letters of Credit at such time plus (b) the Dollar Equivalent of the
aggregate amount of all LC Disbursements under Alternative Currency Letters of
Credit that have not been reimbursed by or on behalf of the Account Parties at
such time. The Alternative Currency LC Exposure of any Lender shall at any time
be such Lender’s share of the total Alternative Currency LC Exposure at such
time.
 
“Alternative Currency Letter of Credit” means a letter of credit issued by a
Lender in an Alternative Currency pursuant to Section 2.05.
 
“Alternative Currency Letter of Credit Report” has the meaning set forth in
Section 2.05(b).
 
“Applicable Facility Fee Rate” means 0.05%.


“Applicable Letter of Credit Fee Rate” means 0.25%.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments of all the Lenders represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
and including the Commitment Termination Date.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 

-2-

--------------------------------------------------------------------------------





 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London, the Cayman Islands or Bermuda
are authorized or required by law to remain closed.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means the occurrence of any of the following events or
conditions: (a) any Person, including any syndicate or group deemed to be a
Person under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires beneficial ownership, directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of capital stock of XL Capital entitling such Person to exercise 40% or
more of the total voting power of all shares of capital stock of XL Capital that
is entitled to vote generally in elections of directors, other than an
acquisition by XL Capital, any of its Subsidiaries or any employee benefit plans
of XL Capital; or (b) XL Capital merges or consolidates with or into any other
Person (other than a Subsidiary), another Person (other than a Subsidiary)
merges into XL Capital or XL Capital conveys, sells, transfers or leases all or
substantially all of its assets to another Person (other than a Subsidiary),
other than any transaction: (i) that does not result in a reclassification,
conversion, exchange or cancellation of the outstanding shares of capital stock
of XL Capital (other than the cancellation of any outstanding shares of capital
stock of XL Capital held by the Person with whom it merges or consolidates) or
(ii) which is effected solely to change the jurisdiction of incorporation of XL
Capital and results in a reclassification, conversion or exchange of outstanding
shares of capital stock of XL Capital solely into shares of capital stock of the
surviving entity; or (c) a majority of the members of XL Capital’s board of
directors are persons who are then serving on the board of directors without
having been elected by the board of directors or having been nominated for
election by its shareholders.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.09(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to any Lender, the commitment of such Lender,
if any, to issue Syndicated Letters of Credit and Non-Syndicated Letters of
Credit (and/or to acquire participations therein, as applicable, in each case
expressed as an amount representing the maximum aggregate amount of such
Lender’s LC Exposure hereunder, as such commitment may be (i) reduced from time
to time pursuant to Section 2.06 and (ii) reduced from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial
 

-3-

--------------------------------------------------------------------------------



amount of each Lender’s Commitment is set forth on Schedule I or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $500,000,000.
 
“Commitment Termination Date” means May 8, 2007.
 
“Confirming Lender” means, with respect to any Lender, any other Person which is
listed on the NAIC Approved Bank List that has agreed, by delivery of an
agreement between such Lender and such other Person in substantially the form of
Exhibit D or any other form satisfactory to the Administrative Agent, to honor
the obligations of such Lender in respect of a draft complying with the terms of
a Syndicated Letter of Credit or a Non-Syndicated Letter of Credit, as the case
may be, as if, and to the extent, such other Person were the “issuing lender”
(in place of such Lender) named in such Syndicated Letter of Credit or
Non-Syndicated Letter of Credit, as the case may be.
 
“Consolidated Net Worth” means, at any time, the consolidated stockholders’
equity of XL Capital and its Subsidiaries, provided that the calculation of such
consolidated stockholders’ equity shall exclude (a) the effect thereon of any
adjustments required under Statement of Financial Accounting Standards No. 115
(“Accounting for Certain Investments in Debt and Equity Securities”) and (b) any
Exempt Indebtedness (and the assets relating thereto) in the event such Exempt
Indebtedness is consolidated on the consolidated balance sheet of XL Capital and
its consolidated Subsidiaries in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Documents” means, collectively, this Agreement and the Letter of Credit
Documents.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Dollar Equivalent” means, as used in each Alternative Currency Letter of Credit
Report and in respect of any Alternative Currency Letter of Credit, the amount
of Dollars obtained by converting the Alternative Currency LC Exposure with
respect to such Alternative Currency Letter of Credit, as specified in such
Alternative Currency Letter of Credit Report, into Dollars at the spot rate for
the purchase of Dollars with such currency as quoted by the Administrative Agent
at approximately 11:00 a.m. (London time) on the second Business Day before the
date of such Alternative Currency Letter of Credit Report (unless another rate
or time is agreed to by XL Capital and the Administrative Agent).
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).
 

-4-

--------------------------------------------------------------------------------





 
“Environmental Laws” means any Law, whether now existing or subsequently enacted
or amended, relating to (a) pollution or protection of the environment,
including natural resources, (b) exposure of Persons, including but not limited
to employees, to Hazardous Materials, (c) protection of the public health or
welfare from the effects of products, by-products, wastes, emissions, discharges
or releases of Hazardous Materials or (d) regulation of the manufacture, use or
introduction into commerce of Hazardous Materials, including their manufacture,
formulation, packaging, labeling, distribution, transportation, handling,
storage or disposal.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of an Account Party or any Subsidiary resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Account Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Account Party or any of such Account Party’s
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Account Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Account Party or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by any Account Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Account Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a
 

-5-

--------------------------------------------------------------------------------



Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Event of Default” has the meaning assigned to such term in Article VIII.
 
“Excess Funding Guarantor” has the meaning assigned to such term in
Section 3.07.
 
“Excess Payment” has the meaning assigned to such term in Section 3.07.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Account Party hereunder, (a) Taxes imposed on (or measured by) its net
income, net profits or overall gross receipts (including, without limitation,
branch profits or similar taxes) by the United States of America, or by any
jurisdiction under the laws of which such recipient is organized or resident, in
which such recipient has an office or with which such recipient has any other
connection (other than a connection that is deemed to arise solely by reason of
both (I) the transactions contemplated by this Agreement and (II) an Account
Party being organized in, maintaining an office in, conducting business in, or
having a connection with, such jurisdiction), (b) any Taxes not described in
clause (a) above (other than Other Taxes) that are imposed as a result of a
connection the Administrative Agent or any Lender, as the case may be, has with
the relevant jurisdiction (other than a connection that is deemed to arise
solely by reason of both (I) the transactions contemplated by this Agreement and
(II) an Account Party being organized or resident in, maintaining an office in,
conducting business in, or having a connection with, such jurisdiction) and
(c) any Tax imposed pursuant to a law in effect at the time such Lender first
becomes a party to this Agreement except to the extent that such Lender’s
assignor, if any, was entitled at the time of the assignment to receive
additional amounts from the Account Parties with respect to such Tax under
Sections 2.10(a) or 2.10(c) and (d) any Tax that is attributable to such
Lender’s failure or inability (other than as a result of a Change in Law
formally announced after such Lender becomes a party to this Agreement) to
comply with Section 2.10(e).
 
“Exempt Indebtedness” means any Indebtedness of any Person (other than XL
Capital or any of its Affiliates) that is consolidated on the balance sheet of
XL Capital and its consolidated Subsidiaries in accordance with GAAP (whether or
not required to be so consolidated); provided that (a) at the time of the
incurrence of such Indebtedness by such Person, the cash flows from the assets
of such Person shall reasonably be expected by such Person to liquidate such
Indebtedness and all other liabilities (contingent or otherwise) of such Person
and (b) no portion of such Indebtedness of such Person shall be Guaranteed
(other than guarantees of the type referred to in clause (a) or (b) of the
definition of Indebtedness) by, or shall be secured by a Lien on any assets
owned by, XL Capital or any of its Subsidiaries and neither such Person nor any
of the holders of such Indebtedness shall have any direct or indirect recourse
to XL Capital or any of its Subsidiaries (other than in respect of liabilities
and guarantees of the type referred to in clause (a) or (b) of the definition of
Indebtedness).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if
 

-6-

--------------------------------------------------------------------------------



such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
 
“Financial Officer” means, with respect to any Obligor, a principal financial
officer of such Obligor.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“GIC” means a guaranteed investment contract or funding agreement or other
similar agreement issued by an Account Party or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.
 
“Governmental Authority” means the government of the United States of America,
or of any other nation (including the European Union), or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
 
“Granting Lender” has the meaning assigned to such term in Section 10.04.
 
“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor for the purpose of assuring the holder of such Indebtedness,
(ii) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including keepwell agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guarantee hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount of the
Indebtedness in respect of which such Guarantee is made. The terms “Guarantee”
and “Guaranteed” used as a verb shall have a correlative meaning.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.
 
“Guarantors” means each of XL Capital, XL America, XL Insurance and XL Re.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 

-7-

--------------------------------------------------------------------------------





 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
or liability for or on account of money borrowed by, or for or on account of
deposits with or advances to (but not including accrued pension costs, deferred
income taxes or accounts payable of) such Person; (ii) all obligations
(including contingent liabilities) of such Person evidenced by bonds,
debentures, notes, banker’s acceptances or similar instruments; (iii) all
indebtedness or liability for or on account of property or services purchased or
acquired by such Person; (iv) any amount secured by a Lien on property owned by
such Person (whether or not assumed) and Capital Lease Obligations of such
Person (without regard to any limitation of the rights and remedies of the
holder of such Lien or the lessor under such capital lease to repossession or
sale of such property); (v) the maximum available amount of all standby letters
of credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); and (vi) all Guarantees of
such Person; provided that the following shall be excluded from Indebtedness of
XL Capital and any of its Subsidiaries for purposes of this Agreement: (a) all
payment liabilities of any such Person under insurance and reinsurance policies
from time to time issued by such Person, including guarantees of any such
payment liabilities; (b) all other liabilities (or guarantees thereof) arising
in the ordinary course of any such Person’s business as an insurance or
reinsurance company (including GICs and Stable Value Instruments and any
Specified Transaction Agreement relating thereto), or as a corporate member of
The Council of Lloyd’s, or as a provider of financial or investment services or
contracts (including GICs and Stable Value Instruments and any Specified
Transaction Agreement relating thereto); and (c) any Exempt Indebtedness.


“Indemnified Taxes” means Taxes imposed on the Administrative Agent or any
Lender on or with respect to any payment hereunder, other than Excluded Taxes
and Other Taxes.
 
“Insurance Subsidiary” means any Subsidiary which is subject to the regulation
of, and is required to file statutory financial statements with, any
governmental body, agency or official in any State or territory of the United
States or the District of Columbia which regulates insurance companies or the
doing of an insurance business therein.
 
“ISDA” has the meaning assigned to such term in Section 7.03(f).
 
“Issuing Lender” means (a) with respect to any Syndicated Letter of Credit, each
Lender, in its capacity as the issuer of such Syndicated Letter of Credit and
(b) with respect to any Non-Syndicated Letter of Credit, the Lender named
therein as the issuer thereof.
 
“JPMCB” means JPMorgan Chase Bank, N.A.
 
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.
 

-8-

--------------------------------------------------------------------------------





 
“LC Disbursement” means (a) with respect to any Non-Syndicated Letter of Credit,
a payment made by the Issuing Lender thereof pursuant thereto and (b) with
respect to any Syndicated Letter of Credit or Alternative Currency Letter of
Credit, a payment made by a Lender pursuant thereto.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Account Parties at such time. The LC Exposure of any
Lender at any time shall be the sum of (i) its Applicable Percentage of the
total LC Exposure (excluding any Alternative Currency LC Exposure) plus (ii) the
Alternative Currency LC Exposure (if any) of such Lender at such time.
 
“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.
 
“Letters of Credit” means each of the Syndicated Letters of Credit, the
Non-Syndicated Letters of Credit and the Alternative Currency Letters of Credit.
 
“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
lien, security interest, charge or other encumbrance or security arrangement of
any nature whatsoever, including but not limited to any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
 
“Material Adverse Effect” means a material adverse effect on: (a) the assets,
business, financial condition or operations of an Account Party and its
Subsidiaries taken as a whole; or (b) the ability of an Account Party to perform
any of its payment or other material obligations under this Agreement.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“NAIC” means the National Association of Insurance Commissioners.
 
“NAIC Approved Bank” means (a) any Person that is a bank listed on the most
current “Bank List” of banks approved by the NAIC (the “NAIC Approved Bank
List”) or (b) any Lender as to which its Confirming Lender is a bank listed on
the NAIC Approved Bank List.
 
“NAIC Approved Bank List” has the meaning assigned to such term in the
definition of “NAIC Approved Bank” in this Section.
 

-9-

--------------------------------------------------------------------------------





 
“Non-Syndicated Letters of Credit” means letters of credit issued under
Section 2.04.
 
“Non-U.S. Benefit Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
any Account Party or any of their Subsidiaries, with respect to which such
Account Party or such Subsidiary has an obligation to contribute, for the
benefit of employees of such Account Party or such Subsidiary, which plan, fund
or other similar program provides, or results in, the type of benefits described
in Section 3(1) or 3(2) of ERISA, and which plan is not subject to ERISA or the
Code.
 
“Obligors” means each of the Account Parties and each of the Guarantors.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property Taxes, arising from any payment made
hereunder or from the execution, delivery or enforcement of this Agreement, but
excluding property or similar Taxes other than any such Taxes imposed in such
circumstances solely as a result of the Account Party being organized or
resident in, maintaining an office in, conducting business in or maintaining
property located in the taxing jurisdiction in question.
 
“Participant” has the meaning assigned to such term in Section 10.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Account Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to an Account Party, in whole or in
part.
 
“Pro Rata Share” has the meaning assigned to such term in Section 3.07.
 
“Quarterly Date” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
 
“Register” has the meaning assigned to such term in Section 10.04.
 

-10-

--------------------------------------------------------------------------------





 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the aggregate amount of the Commitments at such time; provided
that, if the Commitments have expired or been terminated, “Required Lenders”
means Lenders having more than 50% of the Aggregate Credit Exposure at such
time.
 
“SAP” means, as to each Account Party and each Subsidiary that offers insurance
products, the statutory accounting practices prescribed or permitted by the
relevant Governmental Authority for such Account Party’s or such Subsidiary’s
domicile for the preparation of its financial statements and other reports by
insurance corporations of the same type as such Account Party or such Subsidiary
in effect on the date such statements or reports are to be prepared, except if
otherwise notified by XL Capital as provided in Section 1.03.
 
“SCA” means Security Capital Assurance Ltd, a Bermuda limited liability company.
 
“SCA IPO” means the issuance or sale of common shares of SCA to the public
pursuant to an effective registration statement filed under the Securities Act
of 1933, as amended, in connection with an underwritten offering.
 
“SEC” means the Securities and Exchange Commission or any successor entity.
 
“Significant Subsidiary” means, at any time, each Subsidiary of XL Capital that,
as of such time, meets the definition of a “significant subsidiary” under
Regulation S-X of the SEC; provided, however, that for purposes of this
Agreement, from and after the consummation of the SCA IPO, neither SCA nor any
of its Subsidiaries shall be a “Significant Subsidiary” of XL Capital.
 
“Specified Account Party” has the meaning assigned to such term in Section 2.05.
 
“Specified Transaction Agreement” means any agreement, contract or documentation
with respect to the following types of transactions: rate swap transaction, swap
option, basis swap, asset swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, current swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending or
borrowing transaction, weather index transaction or forward purchase or sale of
a security, commodity or other financial instrument or interest, and
transactions on any commodity futures or other exchanges, markets and their
associated clearing houses (including any option with respect to any of these
transactions).
 
“SPV” has the meaning assigned to such term in Section 10.04.
 
“Stable Value Instrument” means any insurance, derivative or similar financial
contract or instrument designed to mitigate the volatility of returns during a
given period on a
 

-11-

--------------------------------------------------------------------------------



specified portfolio of securities held by one party (the “customer”) through the
commitment of the other party (the “SVI provider”) to provide the customer with
a credited rate of return on the portfolio, typically determined through an
interest-crediting mechanism (and in exchange for which the SVI provider
typically receives a fee).
 
“Subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation (or similar entity) of which a majority of the shares of outstanding
capital stock normally entitled to vote for the election of directors
(regardless of any contingency which does or may suspend or dilute the voting
rights of such capital stock) is at such time owned directly or indirectly by
the parent or one or more subsidiaries of the parent; provided, however, that
for purposes of this Agreement, from and after the consummation of the SCA IPO,
neither SCA nor any of its Subsidiaries shall be a “Subsidiary” of any Account
Party. Unless otherwise specified, “Subsidiary” means a Subsidiary of an Account
Party.
 
“Syndicated Letters of Credit” means letters of credit issued under Section
2.01.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Total Funded Debt” means, at any time, all Indebtedness of XL Capital and its
Subsidiaries and any other Person which would at such time be classified in
whole or in part as a liability on the consolidated balance sheet of XL Capital
and its consolidated Subsidiaries in accordance with GAAP (it being understood
for avoidance of doubt that any liability or obligation excluded from the
definition of Indebtedness shall not constitute Indebtedness for purposes of
this definition).
 
“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Credit Documents to which any Account Party is
intended to be a party, and the issuance of Letters of Credit.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“XL Capital Group” means XL Capital Group as determined from time to time by
A.M. Best & Co. (or its successor).
 
SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and
 

-12-

--------------------------------------------------------------------------------



“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.03. Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the context requires, each as in
effect from time to time; provided that, if XL Capital notifies the
Administrative Agent that the Account Parties request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or SAP, as the case may be, or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Account
Parties that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or SAP, as the case may be, or in the application
thereof, then such provision shall be interpreted on the basis of GAAP or SAP,
as the case may be, as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.


ARTICLE II
 
THE CREDITS
 
SECTION 2.01. Syndicated Letters of Credit.
 
(a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party the Lenders agree at any time and from time to time
during the Availability Period to issue Syndicated Letters of Credit for the
account of such Account Party in an aggregate amount that will not result in the
Aggregate Credit Exposure exceeding the Commitments (it being understood that
Syndicated Letters of Credit may be issued, or be outstanding, for the account
of more than one of the Account Parties at any time). Each Syndicated Letter of
Credit shall be in such form as is consistent with the requirements of the
applicable regulatory authorities in Illinois, California, Wisconsin or New
York, as reasonably determined by the Administrative Agent or as otherwise
agreed to by the Administrative Agent and XL Capital; provided that, without the
prior consent of each Lender, no Syndicated Letter of Credit may be issued that
would vary the several and not joint nature of the obligations of the Lenders
thereunder as provided in the next succeeding sentence. Each Syndicated Letter
of Credit shall be issued by all of the Lenders, acting through the
Administrative Agent, at the time of issuance as a single multi-bank letter of
credit, but the obligation of each Lender thereunder shall be several and not
joint, based upon its Applicable Percentage of the aggregate undrawn amount of
such Syndicated Letter of Credit.
 
(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Syndicated Letter of Credit (or the amendment, renewal or extension of an
outstanding Syndicated Letter of Credit), an Account Party shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the

-13-

--------------------------------------------------------------------------------



Administrative Agent) to the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Syndicated Letter of Credit, or identifying the Syndicated
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension, as the case may be (which shall be a
Business Day), the date on which such Syndicated Letter of Credit is to expire
(which shall comply with paragraph (d) of this Section), the amount of such
Syndicated Letter of Credit, the name and address of the beneficiary thereof and
the terms and conditions of (and such other information as shall be necessary to
prepare, amend, renew or extend, as the case may be) such Syndicated Letter of
Credit. If any Syndicated Letter of Credit shall provide for the automatic
extension of the expiry date thereof unless the Administrative Agent gives
notice that such expiry date shall not be extended, then the Administrative
Agent will give such notice if requested to do so by the Required Lenders in a
notice given to the Administrative Agent not more than 60 days, but not less
than 45 days, prior to the current expiry date of such Syndicated Letter of
Credit. If requested by the Administrative Agent, such Account Party also shall
submit a letter of credit application on JPMCB’s standard form in connection
with any request for a Syndicated Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Account Party to, or entered into by any Account Party with,
the Administrative Agent relating to any Syndicated Letter of Credit, the terms
and conditions of this Agreement shall control.


(c) Limitations on Amounts. A Syndicated Letter of Credit shall be issued,
amended, renewed or extended only if (and upon such issuance, amendment, renewal
or extension of each Syndicated Letter of Credit the Account Parties shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Aggregate Credit Exposure shall not
exceed the aggregate amount of the Commitments and (ii) the LC Exposure
(excluding any Alternative Currency LC Exposure) of each Lender shall not exceed
the Commitment of such Lender.


(d) Expiry Date. Each Syndicated Letter of Credit shall expire at or prior to
the close of business on the date one year after the date of the issuance of
such Syndicated Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that in no event
shall any Syndicated Letter of Credit have an expiry date after the first
anniversary of the Commitment Termination Date.


(e) Obligation of Lenders. The obligation of any Lender under any Syndicated
Letter of Credit shall be several and not joint and shall at any time be in an
amount equal to such Lender’s Applicable Percentage of the aggregate undrawn
amount of such Syndicated Letter of Credit, and each Syndicated Letter of Credit
shall expressly so provide.
 
(f) Adjustment of Applicable Percentages. Upon the assignment by a Lender of all
or a portion of its Commitment and its interests in the Syndicated Letters of
Credit pursuant to an Assignment and Assumption, the Administrative Agent shall
promptly notify each beneficiary under an outstanding Syndicated Letter of
Credit of the Lenders that are parties to such Syndicated Letter of Credit and
their respective Applicable Percentages as of the effective date of, and after
giving effect to, such assignment.
 

-14-

--------------------------------------------------------------------------------





 
SECTION 2.02. Issuance and Administration. Each Syndicated Letter of Credit
shall be executed and delivered by the Administrative Agent in the name and on
behalf of, and as attorney-in-fact for, each Lender party to such Syndicated
Letter of Credit, and the Administrative Agent shall act under each Syndicated
Letter of Credit, and each Syndicated Letter of Credit shall expressly provide
that the Administrative Agent shall act, as the agent of each Lender to (a)
receive drafts, other demands for payment and other documents presented by the
beneficiary under such Syndicated Letter of Credit, (b) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Syndicated Letter of Credit and (c) notify such Lender and the Account
Parties that a valid drawing has been made and the date that the related LC
Disbursement is to be made; provided that the Administrative Agent shall have no
obligation or liability for any LC Disbursement under such Syndicated Letter of
Credit, and each Syndicated Letter of Credit shall expressly so provide. Each
Lender hereby irrevocably appoints and designates the Administrative Agent as
its attorney-in-fact, acting through any duly authorized officer of JPMCB, to
execute and deliver in the name and on behalf of such Lender each Syndicated
Letter of Credit to be issued by such Lender hereunder. Promptly upon the
request of the Administrative Agent, each Lender will furnish to the
Administrative Agent such powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender to execute and deliver such Syndicated Letter
of Credit. Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent has no responsibility hereunder with respect to the
issuance, renewal, extension, amendment or other administration of any
Alternative Currency Letter of Credit, except as expressly set forth in Section
2.05.


SECTION 2.03. Reimbursement of LC Disbursements, Etc.
 
(a) Reimbursement. If any Lender shall make any LC Disbursement in respect of
any Syndicated Letter of Credit or Alternative Currency Letter of Credit,
regardless of the identity of the Account Party of such Syndicated Letter of
Credit or Alternative Currency Letter of Credit, as the case may be, the Account
Parties jointly and severally agree that they shall reimburse such Lender in
respect of such LC Disbursement under (x) a Syndicated Letter of Credit by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than noon, New York City time, on (i) the Business Day that the Account
Parties receive notice of such LC Disbursement, if such notice is received prior
to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that the Account Parties receive such notice, if such notice
is not received prior to such time and (y) an Alternative Currency Letter of
Credit, by paying such Lender on the date, in the currency and amount thereof,
together with interest thereon (if any), and in the manner (including the place
of payment) as such Lender and such Account Party shall have separately agreed
pursuant to Section 2.05.

-15-

--------------------------------------------------------------------------------







(b) Reimbursement Obligations Absolute. The Account Parties’ joint and several
obligations to reimburse LC Disbursements as provided in paragraph (a) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Syndicated Letter of Credit or any term or provision
therein, (ii) any draft or other document presented under a Syndicated Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment under
a Syndicated Letter of Credit against presentation of a draft or other document
that does not comply strictly with the terms of such Syndicated Letter of Credit
(provided that the Account Parties shall not be obligated to reimburse such LC
Disbursements unless payment is made against presentation of a draft or other
document that at least substantially complies with the terms of such Syndicated
Letter of Credit), (iv) at any time or from time to time, without notice to any
Account Party, the time for any performance of or compliance with any of such
reimbursement obligations of any other Account Party shall be waived, extended
or renewed, (v) any of such reimbursement obligations of any other Account Party
being amended or otherwise modified in any respect, or any guarantee of any of
such reimbursement obligations being released, substituted or exchanged in whole
or in part or otherwise dealt with, (vi) the occurrence of any Default, (vii)
the existence of any proceedings of the type described in clause (g) or (h) of
Article VIII with respect to any other Account Party or any guarantor of any of
such reimbursement obligations, (viii) any lack of validity or enforceability of
any of such reimbursement obligations against any other Account Party or any
guarantor of any of such reimbursement obligations, or (ix) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the obligations of any Account Party hereunder.


Neither the Administrative Agent, nor any Lender nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Syndicated Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Syndicated Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
their control; provided that the foregoing shall not be construed to excuse the
Administrative Agent or a Lender from liability to any Account Party to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Account Parties to the extent
permitted by applicable law) suffered by any Account Party that are caused by
the gross negligence or willful misconduct of the Administrative Agent or a
Lender. The parties hereto expressly agree that:


(i) the Administrative Agent may accept documents that appear on their face to
be in substantial compliance with the terms of a Syndicated Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Syndicated Letter of Credit;

-16-

--------------------------------------------------------------------------------







(ii) the Administrative Agent shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Syndicated Letter of Credit; and


(iii) this sentence shall establish the standard of care to be exercised by the
Administrative Agent when determining whether drafts and other documents
presented under a Syndicated Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).


(c) Disbursement Procedures. The Administrative Agent shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under any Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination (i) notify each of
the Lenders and the Account Parties by telephone (confirmed by telecopy) of such
demand for payment and (ii) deliver to each Lender a copy of each document
purporting to represent a demand for payment under such Syndicated Letter of
Credit. With respect to any drawing properly made under a Syndicated Letter of
Credit, each Lender will make a LC Disbursement in respect of such Syndicated
Letter of Credit in accordance with its liability under such Syndicated Letter
of Credit and this Agreement, such LC Disbursement to be made to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make any such LC
Disbursement available to the beneficiary of such Syndicated Letter of Credit by
promptly crediting the amounts so received, in like funds, to the account
identified by such beneficiary in connection with such demand for payment.
Promptly following any LC Disbursement by any Lender in respect of any
Syndicated Letter of Credit, the Administrative Agent will notify the Account
Parties of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve the Account Parties of their obligation to
reimburse the Lenders with respect to any such LC Disbursement.


(d) Interim Interest. If any LC Disbursement with respect to a Syndicated Letter
of Credit is made, then, unless the Account Parties shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, payable upon demand, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Account Parties reimburse such LC Disbursement, at the rate per annum equal
to (i) 1% plus the Alternate Base Rate to but excluding the date three Business
Days after such LC Disbursement is made and (ii) from and including the date
three Business Days after such LC Disbursement is made, 3% plus the Alternate
Base Rate.


(e) Right of Contribution. The Account Parties hereby agree, as between
themselves, that if any Account Party shall pay any reimbursement obligation in
respect of any LC Disbursement with respect to a Syndicated Letter of Credit
issued to support the obligations of another Account Party (the “Specified
Account Party”), the Specified Account Party shall, on demand (but subject to
the next sentence), pay to such first Account Party an amount equal to the
amount of such reimbursement. The payment obligation of a Specified Account
Party to another Account Party under this paragraph (e) shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
the Specified Account Party under this Agreement and each other Credit Document,
and such other Account Party shall not exercise any right or
 

-17-

--------------------------------------------------------------------------------



remedy with respect to such reimbursement until payment and satisfaction in full
of all of such obligations of the Specified Account Party.
 
SECTION 2.04. Non-Syndicated Letters of Credit.
 
(a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party the Lenders agree at any time and from time to time
during the Availability Period to issue Non-Syndicated Letters of Credit for the
account of such Account Party in an aggregate amount that will not result in the
Aggregate Credit Exposure exceeding the Commitments (it being understood that
Non-Syndicated Letters of Credit may be issued, or be outstanding, for the
account of more than one of the Account Parties at any time). Each
Non-Syndicated Letter of Credit shall be in such form as is consistent with the
requirements of the applicable regulatory authorities in the jurisdiction of
issue as reasonably determined by the Administrative Agent or as otherwise
agreed to by the Administrative Agent and XL Capital. Each Non-Syndicated Letter
of Credit shall be issued by the respective Issuing Lender thereof, through the
Administrative Agent as provided in Section 2.04(c), in the amount of such
Issuing Lender’s Applicable Percentage of the aggregate amount of Non-Syndicated
Letters of Credit being requested by such Account Party at such time, and
(notwithstanding anything herein or in any other Letter of Credit Document to
the contrary) such Non-Syndicated Letter of Credit shall be the sole
responsibility of such Issuing Lender (and of no other Person, including any
other Lender or the Administrative Agent). Notwithstanding anything to the
contrary in this Agreement, no Non-Syndicated Letter of Credit may be requested
hereunder for any jurisdiction unless XL Capital provides evidence reasonably
satisfactory to the Administrative Agent that Syndicated Letters of Credit do
not comply with the insurance laws of such jurisdiction.
 
(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of Non-Syndicated Letters of Credit (or the amendment, renewal or extension of
outstanding Non-Syndicated Letters of Credit), an Account Party shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Administrative Agent) to the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of
Non-Syndicated Letters of Credit, or identifying the Non-Syndicated Letters of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension, as the case may be (which shall be a Business
Day), the date on which such Non-Syndicated Letters of Credit are to expire
(which shall comply with paragraph (e) of this Section), the aggregate amount of
all Non-Syndicated Letters of Credit to be issued in connection with such
request, the name and address of the beneficiary thereof and the terms and
conditions of (and such other information as shall be necessary to prepare,
amend, renew or extend, as the case may be) such Non-Syndicated Letters of
Credit. If Non-Syndicated Letters of Credit issued in connection with the same
request shall provide for the automatic extension of the expiry date thereof
unless the Issuing Lender thereof or the Administrative Agent gives notice that
such expiry date shall not be extended, then the Administrative Agent (acting on
behalf of the relevant Issuing Lenders) will give such notice for all such
Non-Syndicated Letters of Credit if requested to do so by the Required Lenders
in a notice given to the Administrative Agent not more than 60 days, but not
less than 45 days, prior to the current expiry date of such Non-Syndicated
Letter of Credit. If requested by the Administrative Agent, such Account Party
also shall submit a letter of credit application on JPMCB’s standard form in
connection with any request for a Non-Syndicated Letter of Credit. In the event
of any inconsistency between the terms and conditions of this
 

-18-

--------------------------------------------------------------------------------



Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Account Party to, or entered
into by any Account Party with, the Administrative Agent (acting on behalf of
the relevant Issuing Lenders) relating to any Non-Syndicated Letter of Credit,
the terms and conditions of this Agreement shall control.
 
(c) Issuance and Administration. Each Non-Syndicated Letter of Credit shall be
executed and delivered by the Administrative Agent (which term, for purposes of
this Section 2.04 and any other provisions of this Agreement, including Article
IX and Section 10.03, relating to Non-Syndicated Letters of Credit, shall be
deemed to refer to, unless the context otherwise requires, JPMCB acting in its
capacity as the Administrative Agent or in its individual capacity, in either
case as attorney-in-fact for the respective Issuing Lender), acting through any
duly authorized officer of JPMCB, in the name and on behalf of, and as
attorney-in-fact for, the Issuing Lender party to such Non-Syndicated Letter of
Credit. With respect to each Non-Syndicated Letter of Credit, the Administrative
Agent shall act in the name and on behalf of, and as attorney-in-fact for, the
Lender issuing such Non-Syndicated Letter of Credit and in that capacity shall,
and each Lender hereby irrevocably appoints and designates the Administrative
Agent, acting through any duly authorized officer of JPMCB, to so act in the
name and on behalf of, and as attorney-in-fact for, each Lender with respect to
each Non-Syndicated Letter of Credit to be issued by such Lender hereunder and,
without limiting any other provision of this Agreement, to, (i) execute and
deliver in the name and on behalf of such Lender each Non-Syndicated Letter of
Credit to be issued by such Lender hereunder, (ii) receive drafts, other demands
for payment and/or other documents presented by the beneficiary thereunder,
(iii) determine whether such drafts, demands and/or documents are in compliance
with the terms and conditions thereof, (iv) notify the beneficiary of any such
Non-Syndicated Letter of Credit of the expiration or non-renewal thereof in
accordance with the terms thereof, (v) advise such beneficiary of any change in
the office for presentation of drafts under any such Non-Syndicated Letter of
Credit, (vi) enter into with the Account Parties any such letter of credit
application or similar agreement with respect to any such Non-Syndicated Letter
of Credit as the Administrative Agent shall require, (vii) remit to the
beneficiary of any such Non-Syndicated Letter of Credit any payment made by such
Lender and received by the Administrative Agent in connection with a drawing
thereunder, (viii) perform any and all other acts which in the sole opinion of
the Administrative Agent may be necessary or incidental to the performance of
the powers herein granted with respect to such Non-Syndicated Letter of Credit,
(ix) notify such Lender and the Account Parties that a valid drawing has been
made and the date that the related LC Disbursement is to be made; provided that
the Administrative Agent shall have no obligation or liability for any LC
Disbursement under such Non-Syndicated Letter of Credit and (x) delegate to any
agent of JPMCB and such agent’s Related Parties, or any of them, the performance
of any of such powers. Each Lender hereby ratifies and confirms (and undertakes
to ratify and confirm from time to time upon the request of the Administrative
Agent) whatsoever the Administrative Agent (or any Related Party thereof) shall
do or purport to do by virtue of the power herein granted. Promptly upon the
request of the Administrative Agent, each Lender will furnish to the
Administrative Agent such powers of attorney or other evidence as any
beneficiary of any Non-Syndicated Letter of Credit may reasonably request in
order to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender with respect to such Non-Syndicated Letter of
Credit (together with such evidence of the due authorization, execution,
delivery and validity of such power of attorney as the Administrative Agent may
reasonably request). Without limiting any provision of Article IX, the
Administrative Agent may perform any and all of its duties and exercise any and
all of its

-19-

--------------------------------------------------------------------------------



rights and powers under this Section through its Related Parties.


(d) Limitations on Amounts. Non-Syndicated Letters of Credit shall be issued,
amended, renewed or extended only if (and upon such issuance, amendment, renewal
or extension of each Non-Syndicated Letter of Credit the Account Parties shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Aggregate Credit Exposure shall not
exceed the aggregate amount of the Commitments and (ii) the LC Exposure
(excluding any Alternative Currency LC Exposure) of each Lender shall not exceed
the Commitment of such Lender.


(e) Expiry Date. Each Non-Syndicated Letter of Credit shall expire at or prior
to the close of business on the date one year after the date of the issuance of
such Non-Syndicated Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that in
no event shall any Non-Syndicated Letter of Credit have an expiry date after the
first anniversary of the Commitment Termination Date.


(f) Participations. By the issuance of a Non-Syndicated Letter of Credit (or an
amendment to a Non-Syndicated Letter of Credit increasing the amount thereof) by
the respective Issuing Lender, and without any further action on the part of
such Issuing Lender or the Lenders, such Issuing Lender hereby grants to each
Lender (other than the Issuing Lender itself), and each such Lender hereby
acquires from such Issuing Lender, a participation in such Non-Syndicated Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Non-Syndicated Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Non-Syndicated Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Non-Syndicated Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for account of the respective Issuing Lender, such
Lender’s Applicable Percentage of each LC Disbursement made by an Issuing Lender
in respect of any Non-Syndicated Letter of Credit promptly upon the request of
the Administrative Agent at any time from the time such LC Disbursement is made
until such LC Disbursement is reimbursed by the Account Parties or at any time
after any reimbursement payment is required to be refunded to the Account
Parties for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly following receipt by
the Administrative Agent of any payment from the Account Parties pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the respective Issuing Lender or, to the extent that the Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Lender, then to
such Lenders and such Issuing Lender as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Lender for
any LC Disbursement shall not relieve the Account Parties of their obligation to
reimburse such LC Disbursement.
 
(g) Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of any Non-Syndicated Letter of Credit, regardless of the identity of
the Account Party of such Non-Syndicated Letter of Credit, the Account Parties
jointly and severally agree that they shall reimburse such Issuing Lender in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than noon, New York
 

-20-

--------------------------------------------------------------------------------



City time, on (i) the Business Day that the Account Parties receive notice of
such LC Disbursement, if such notice is received prior to 10:00 a.m., New York
City time, or (ii) the Business Day immediately following the day that the
Account Parties receive such notice, if such notice is not received prior to
such time.
 
If the Account Parties fail to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Account Parties in respect thereof and such Lender’s
Applicable Percentage thereof.
 
(h) Obligations Absolute. The Account Parties’ joint and several obligations to
reimburse LC Disbursements in respect of any Non-Syndicated Letter of Credit as
provided in paragraph (g) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Non-Syndicated Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Non-Syndicated Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a
Non-Syndicated Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Non-Syndicated
Letter of Credit (provided that the Account Parties shall not be obligated to
reimburse such LC Disbursements unless payment is made against presentation of a
draft or other document that at least substantially complies with the terms of
such Non-Syndicated Letter of Credit), (iv) at any time or from time to time,
without notice to any Account Party, the time for any performance of or
compliance with any of such reimbursement obligations of any other Account Party
being waived, extended or renewed, (v) any of such reimbursement obligations of
any other Account Party being amended or otherwise modified in any respect, or
any guarantee of any of such reimbursement obligations being released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) the
occurrence of any Default, (vii) the existence of any proceedings of the type
described in clause (g) or (h) of Article VIII with respect to any other Account
Party or any guarantor of any of such reimbursement obligations, (viii) any lack
of validity or enforceability of any of such reimbursement obligations against
any other Account Party or any guarantor of any of such reimbursement
obligations, or (ix) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the obligations of any
Account Party hereunder.
 
Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the payment or failure to make any payment under
a Non-Syndicated Letter of Credit (irrespective of any of the circumstances
referred to in the preceding sentence) as a result of determining whether drafts
or other documents presented under a Non-Syndicated Letter of Credit comply with
the terms thereof, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Non-Syndicated Letter of Credit (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of an Issuing Lender;
provided that the foregoing shall not be construed to excuse the Administrative
Agent or a Lender from liability to the Account Parties to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby
 

-21-

--------------------------------------------------------------------------------



waived by the Account Parties to the extent permitted by applicable law)
suffered by the Account Parties that are caused by the gross negligence or
willful misconduct of the Administrative Agent or a Lender when determining
whether drafts and other documents presented under a Non-Syndicated Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:
 
(i) the Administrative Agent may accept documents that appear on their face to
be in substantial compliance with the terms of a Non-Syndicated Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Non-Syndicated Letter of Credit;
 
(ii) the Administrative Agent shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Non-Syndicated Letter of Credit;
and
 
(iii) this sentence shall establish the standard of care to be exercised by the
Administrative Agent when determining whether drafts and other documents
presented under a Non-Syndicated Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable law,
any standard of care inconsistent with the foregoing).
 
(i) Disbursement Procedures. The Administrative Agent shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under any Non-Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination (i) notify each of
the Lenders and the Account Parties by telephone (confirmed by telecopy) of such
demand for payment and (ii) deliver to each Lender (including the Issuing
Lender) a copy of each document purporting to represent a demand for payment
under such Non-Syndicated Letter of Credit. With respect to any drawing properly
made under a Non-Syndicated Letter of Credit, the Issuing Lender thereof will
make a LC Disbursement in respect of such Non-Syndicated Letter of Credit in
accordance with its liability under such Non-Syndicated Letter of Credit and
this Agreement, such LC Disbursement to be made to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make any such LC Disbursement
available to the beneficiary of such Non-Syndicated Letter of Credit by promptly
crediting the amounts so received, in like funds, to the account identified by
such beneficiary in connection with such demand for payment. Promptly following
any LC Disbursement by any Issuing Lender in respect of any Non-Syndicated
Letter of Credit, the Administrative Agent will notify the Account Parties of
such LC Disbursement; provided that any failure to give or delay in giving such
notice shall not relieve the Account Parties of their obligation to reimburse
such Issuing Lender with respect to any such LC Disbursement.


(j) Interim Interest. If any LC Disbursement with respect to a Non-Syndicated
Letter of Credit is made, then, unless the Account Parties shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, payable upon demand, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Account Parties reimburse such LC Disbursement, at the rate

-22-

--------------------------------------------------------------------------------



per annum equal to (i) 1% plus the Alternate Base Rate to but excluding the date
three Business Days after such LC Disbursement is made and (ii) from and
including the date three Business Days after such LC Disbursement is made, 3%
plus the Alternate Base Rate.


(k) Right of Contribution. The Account Parties hereby agree, as between
themselves, that if any Account Party shall pay any reimbursement obligation in
respect of any LC Disbursement with respect to a Non-Syndicated Letter of Credit
issued to support the obligations of another Account Party (the “Specified
Account Party”), the Specified Account Party shall, on demand (but subject to
the next sentence), pay to such first Account Party an amount equal to the
amount of such reimbursement. The payment obligation of a Specified Account
Party to another Account Party under this paragraph (k) shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
the Specified Account Party under this Agreement and each other Credit Document,
and such other Account Party shall not exercise any right or remedy with respect
to such reimbursement until payment and satisfaction in full of all of such
obligations of the Specified Account Party.
 
(l) Adjustments to Non-Syndicated Letters of Credit. Upon the assignment by a
Lender of all or a portion of its Commitment and its interests in the
Non-Syndicated Letters of Credit pursuant to an Assignment and Assumption, (i)
XL Capital shall, at the reasonable request of the Administrative Agent, execute
such documents as may be necessary in connection with amendments to each
Non-Syndicated Letter of Credit issued by such assigning Lender then outstanding
hereunder (or to replace each such Non-Syndicated Letter of Credit with a new
Non-Syndicated Letter of Credit of such assigning Lender) to reflect such
assigning Lender’s Commitment and with a face amount based upon such Lender’s
Applicable Percentage after giving effect to such assignment and/or (ii) as
applicable, a new Non-Syndicated Letter of Credit shall be issued hereunder as
of the effective date of such assignment by the assignee Lender which has
undertaken a new or incremental Commitment in connection with such assignment in
a face amount based upon such assignee Lender’s Applicable Percentage of the
Commitments after giving effect to such assignment.
 
SECTION 2.05. Alternative Currency Letters of Credit.
 
(a) Requests for Offers. From time to time during the Availability Period, an
Account Party may request any or all of the Lenders to make offers to issue an
Alternative Currency Letter of Credit for account of such Account Party. Each
Lender may, but shall have no obligation to, make such offers on terms and
conditions that are satisfactory to such Lender, and such Account Party may, but
shall have no obligation to, accept any such offers. An Alternative Currency
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
such issuance, amendment, renewal or extension of each Alternative Currency
Letter of Credit the Account Parties shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or
extension, the Aggregate Credit Exposure shall not exceed the aggregate amount
of the Commitments. Each such Alternative Currency Letter of Credit shall be
issued, and subsequently, renewed, extended, amended and confirmed, on such
terms as XL Capital, the applicable Account Party and such Lender shall agree,
including expiry, drawing conditions, reimbursement, interest, fees and
provision of cover; provided that the expiry of any Alternative Currency Letter
of Credit shall not be later than the one-year anniversary from the date of
issuance thereof (or, in the case of any renewal or extension thereof, one-year
after such renewal or extension).

-23-

--------------------------------------------------------------------------------







(b) Reports to Administrative Agent. The Account Parties shall deliver to the
Administrative Agent and each of the Lenders a report in respect of each
Alternative Currency Letter of Credit (an “Alternative Currency Letter of Credit
Report”) on and as of the date (i) on which such Alternative Currency Letter of
Credit is issued, (ii) of the issuance, renewal, extension or amendment of a
Syndicated Letter of Credit or a Non-Syndicated Letter of Credit, if any
Alternative Currency Letter of Credit is then outstanding and (iii) on which the
Commitments are to be reduced pursuant to Section 2.06, specifying for each such
Alternative Currency Letter of Credit (after giving effect to issuance thereof,
as applicable):


(A) the date on which such Alternative Currency Letter of Credit was or is being
issued;
 
(B) the Alternative Currency of such Alternative Currency Letter of Credit;
 
(C) the aggregate undrawn amount of such Alternative Currency Letter of Credit
(in such Alternative Currency);
 
(D) the aggregate unpaid amount of LC Disbursements under such Alternative
Currency Letter of Credit (in such Alternative Currency);
 
(E) the Alternative Currency LC Exposure (in Dollars) in respect of such
Alternative Currency Letter of Credit; and
 
(F) the aggregate amount of Alternative Currency LC Exposures (in Dollars).
 
Each Alternative Currency Letter of Credit Report shall be delivered to the
Administrative Agent and each of the Lenders by 10:00 a.m. (New York City time)
on the date on which it is required to be delivered.
 
SECTION 2.06. Termination and Reduction of the Commitments.
 
(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate at the close of business on the Commitment Termination Date.
 
(b) Voluntary Termination or Reduction. The Account Parties may at any time
terminate, or from time to time reduce, the Commitments, provided that (i) each
reduction of the Commitments shall be in an amount that is $25,000,000 or a
larger multiple of $5,000,000 and (ii) the Account Parties shall not terminate
or reduce the Commitments if the Aggregate Credit Exposure would exceed the
Commitments. XL Capital shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under this paragraph (b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by XL Capital pursuant to this
paragraph (b) shall be irrevocable; provided that a notice of termination of the
Commitments delivered by XL Capital may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by XL Capital (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Subject to the
proviso in the immediately
 

-24-

--------------------------------------------------------------------------------



preceding sentence, any termination or reduction of the Commitments shall be
permanent. Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
SECTION 2.07. Fees.
 
(a) Facility Fee. XL Capital agrees to pay to the Administrative Agent for
account of each Lender a facility fee which shall accrue at a rate per annum
equal to the Applicable Facility Fee Rate (i) prior to the termination of such
Lender’s Commitment, on the daily amount of such Commitment (whether used or
unused) during the period from and including the Effective Date to but excluding
the earlier of the date on which such Commitment terminates and the Commitment
Termination Date and (ii) if such Lender continues to have any LC Exposure after
its Commitment terminates, on the daily amount of such Lender’s LC Exposure from
and including the date on which such Lender’s Commitment terminates to but
excluding the date on which such Lender ceases to have any LC Exposure. Accrued
facility fees shall be payable on each Quarterly Date and on the earlier of the
date the Commitments terminate and the Commitment Termination Date; provided
that any facility fees accruing after such earlier date shall be payable on
demand.
 
(b) Syndicated Letter of Credit Fees. XL Capital agrees to pay to the
Administrative Agent for account of each Lender a letter of credit fee which
shall accrue at a rate per annum equal to the Applicable Letter of Credit Fee
Rate on the average daily aggregate undrawn amount of all outstanding Syndicated
Letters of Credit during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure. Syndicated Letter
of Credit fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand.
 
(c) Non-Syndicated Letter of Credit Fees. XL Capital agrees to pay to the
Administrative Agent for account of each Lender a letter of credit fee which
shall accrue at a rate per annum equal to the Applicable Letter of Credit Fee
Rate on the average daily aggregate undrawn amount of all outstanding
Non-Syndicated Letters of Credit during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure. Non-Syndicated Letter of Credit fees accrued through and including
each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.
 
(d) LC Administrative Fees. XL Capital agrees to pay to the Administrative
Agent, for its own account, within 10 Business Days after demand the
Administrative Agent’s standard administrative fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.
 

-25-

--------------------------------------------------------------------------------





 
(e) Administrative Agent Fee. XL Capital agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between XL Capital and the Administrative Agent.
 
(f) Payment and Computation of Fees. All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of the fees referred to in paragraphs (a) through (c)
of this Section, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances. All fees payable under paragraphs (a)
through (c) of this Section shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
 
SECTION 2.08. Interest. All interest hereunder shall be computed on the basis of
a year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.09. Increased Costs.
 
(a) Increased Costs Generally. If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender; or
 
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement, any Letter of Credit (or any participation therein);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining, or participating in, any Letter of Credit (or
of maintaining any participation therein) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of interest or
otherwise), then the Account Parties jointly and severally agree that they will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Letters of Credit
issued or participated in by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Account Parties will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
 

-26-

--------------------------------------------------------------------------------





 
(c) Certificates from Lenders. A certificate of a Lender setting forth such
Lender’s good faith determination of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to XL Capital and
shall be conclusive absent manifest error. The Account Parties shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof by XL Capital.
 
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Account Parties
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies XL Capital of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90 day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(e) Application to Taxes. Notwithstanding anything in this Section to the
contrary, this Section shall not apply to Taxes, which shall be governed solely
by Section 2.10.
 
SECTION 2.10. Taxes.
 
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Account Parties hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if any Account Party
shall be required to deduct any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Account Party shall make such deductions and
(iii) such Account Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by the Account Parties. In addition, each Account
Party shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
 
(c) Indemnification by the Account Parties. The Account Parties shall indemnify
the Administrative Agent and each Lender, within 10 days after written demand to
XL Capital therefor, for the full amount of any Indemnified Taxes and Other
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes, as the case may be, were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth the
Administrative Agent’s or such Lender’s, as the case may be, good faith
determination of the amount of such payment or liability delivered to XL Capital
by a Lender, or by the Administrative Agent on its own behalf or on
 

-27-

--------------------------------------------------------------------------------



behalf of a Lender, shall be conclusive as between such Lender or the
Administrative Agent, as the case may be, and the Account Parties absent
manifest error.
 
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Account Party to a Governmental
Authority, XL Capital on behalf of such Account Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Exemptions. Each Lender and the Administrative Agent shall, at the written
request of XL Capital, provide to any Account Party such form, certification or
similar documentation, if any (each duly completed, accurate and signed) as is
currently required by any Account Party Jurisdiction or any other jurisdiction,
or comply with such other requirements, if any, as is currently applicable in
such Account Party Jurisdiction or any other jurisdiction, in order to obtain an
exemption from, or reduced rate of, deduction, payment or withholding of
Indemnified Taxes or Other Taxes to which such Lender or the Administrative
Agent is entitled pursuant to an applicable tax treaty or the law of such
Account Party Jurisdiction or any other jurisdiction; provided that XL Capital
shall have furnished to such Lender or the Administrative Agent in a reasonably
timely manner copies of such documentation and notice of such requirements
together with applicable instructions. Upon the reasonable request of XL Capital
in writing, each Lender and the Administrative Agent will provide to XL Capital
such form, certification or similar documentation (each duly completed, accurate
and signed) as may in the future be required by any Account Party Jurisdiction
or any other jurisdiction, or comply with such other requirements, if any, as
may be applicable in such Account Party Jurisdiction or any other jurisdiction
in order to obtain an exemption from, or reduced rate of, deduction, payment or
withholding of Indemnified Taxes or Other Taxes to which such Lender or the
Administrative Agent is entitled pursuant to an applicable tax treaty or the law
of the relevant jurisdiction. In addition, each Lender agrees from time to time
when a lapse in time or change in circumstances renders the previous
documentation obsolete or inaccurate in any material respect, it will deliver to
the Account Parties such properly completed and executed documentation as will
permit such payments to continue to be made without withholding or at a reduced
rate, or notify the Account Parties that it is unable to do so.
 
(f) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund from the relevant Governmental
Authority (in cash or as an offset against another tax liability owing to such
Governmental Authority) of any Taxes or Other Taxes as to which it has been
indemnified by an Account Party or with respect to which an Account Party has
paid additional amounts pursuant to this Section, it shall pay over such refund
to such Account Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Account Party under this Section with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Account Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Account Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall
 

-28-

--------------------------------------------------------------------------------



not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes not
expressly required to be made available hereunder which it reasonably deems
confidential) to any Account Party or any other Person.
 
SECTION 2.11. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) Payments by the Account Parties. The Account Parties shall make each payment
required to be made by them hereunder (whether of interest, fees or
reimbursement of LC Disbursements, under Section 2.09 or 2.10, or otherwise) or
under any other Credit Document (except to the extent otherwise provided
therein) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim; provided that any
payments in respect of Alternative Currency Letters of Credit shall be made in
the manner (including the time and place of payment) as shall have been
separately agreed between the relevant Account Party and Lender pursuant to
Section 2.05. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments pursuant to Sections 2.09, 2.10
and 10.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder shall
be made in Dollars.
 
(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of unreimbursed LC Disbursements, interest and fees then due hereunder, such
funds shall be applied (i) first, to pay interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, to pay unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of unreimbursed LC Disbursements then due to such
parties.
 
(c) Pro Rata Treatment. Except to the extent otherwise provided herein, each
reimbursement of LC Disbursements (other than in respect of Alternative Currency
Letters of Credit) shall be made to the relevant Lenders, each payment of fees
under Section 2.07 shall be made for account of the relevant Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.06
shall be applied to the respective Commitments of the Lenders, in each case pro
rata according to the amounts of their respective Commitments (or, in the case
of any such reimbursement or payment after the termination of the Commitments,
pro rata according to the Aggregate Credit Exposure).
 
(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any of its
LC Disbursements or interest thereon (other than with respect to Alternative
Currency Letters of Credit) resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its LC Disbursements (other than
with respect to Alternative Currency Letters of Credit) and accrued interest
thereon then due than the proportion received by any other relevant
 

-29-

--------------------------------------------------------------------------------



Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the LC Disbursements (other than with
respect to Alternative Currency Letters of Credit) of such other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of the reimbursement
obligations of and accrued interest on their respective LC Disbursements (other
than with respect to Alternative Currency Letters of Credit); provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Account Party pursuant to and in accordance
with the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its LC
Disbursements to any assignee or participant, other than to any Account Party or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Account Party consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Account Party rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Account Party in the amount of such participation.
 
(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from an Account Party prior to the date on which any payment is due to
the Administrative Agent for account of the relevant Lenders hereunder that such
Account Party will not make such payment, the Administrative Agent may assume
that such Account Party has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders the amount due. In such event, if the relevant Account Party has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.
 
(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.11(e), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.12. Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.09, or if any Account Party is required to pay any
additional amount or indemnification payment to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.10, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.09 or 2.10, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise
 

-30-

--------------------------------------------------------------------------------



be disadvantageous to such Lender. Each Account Party hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.09, or if any Account Party is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.10, or if any Lender defaults in its obligation to make LC
Disbursements hereunder, or if any Lender ceases to be a NAIC Approved Bank,
then XL Capital may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee selected by XL Capital that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) XL Capital shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to its
outstanding LC Disbursements, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding LC Disbursements, accrued interest and fees) or the relevant Account
Party (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.09 or
payments required to be made pursuant to Section 2.10, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
relevant Account Party to require such assignment and delegation cease to apply.




ARTICLE III
 
GUARANTEE
 


SECTION 3.01. The Guarantee. Each Guarantor hereby jointly and severally
guarantees to each Lender and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the reimbursement obligations of and
interest on the LC Disbursements (and interest thereon) made by the Lenders to
each of the Account Parties (other than such Guarantor in its capacity as an
Account Party hereunder) and all other amounts from time to time owing to the
Lenders or the Administrative Agent by such Account Parties under this
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). Each
Guarantor hereby further jointly and severally agrees that if any Account Party
(other than such Guarantor in its capacity as an Account Party hereunder) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, such Guarantor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

-31-

--------------------------------------------------------------------------------







SECTION 3.02. Obligations Unconditional. The obligations of the Guarantors under
Section 3.01 are absolute and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of the Account Parties under this Agreement or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Article that the obligations of the Guarantors
hereunder shall be absolute and unconditional, joint and several, under any and
all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantors hereunder, which shall remain absolute
and unconditional as described above:


(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;


(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or


(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.


The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Account Party under this Agreement or any other agreement or instrument referred
to herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.


SECTION 3.03. Reinstatement. The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Account Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantors jointly and
severally agree that they will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including reasonable
fees of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

-32-

--------------------------------------------------------------------------------







SECTION 3.04. Subrogation. The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments they shall not exercise
any right or remedy arising by reason of any performance by them of their
guarantee in Section 3.01, whether by subrogation or otherwise, against any
Account Party or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.


SECTION 3.05. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Account Parties
under this Agreement may be declared to be forthwith due and payable as provided
in Article VIII (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article VIII) for purposes of
Section 3.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against any Account Party and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by any Account
Party) shall forthwith become due and payable by the Guarantors for purposes of
Section 3.01.


SECTION 3.06. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.


SECTION 3.07. Rights of ContributionThe Guarantors (other than XL Capital)
hereby agree, as between themselves, that if any such Guarantor shall become an
Excess Funding Guarantor (as defined below) by reason of the payment by such
Guarantor of any Guaranteed Obligations, each other Guarantor (other than XL
Capital) shall, on demand of such Excess Funding Guarantor (but subject to the
next sentence), pay to such Excess Funding Guarantor an amount equal to such
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Guarantor to any Excess
Funding Guarantor under this Section shall be subordinate and subject in right
of payment to the prior payment in full of the obligations of such Guarantor
under the other provisions of this Article III and such Excess Funding Guarantor
shall not exercise any right or remedy with respect to such excess until payment
and satisfaction in full of all of such obligations.


For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Guarantor that has paid an amount in excess of
its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess Payment” means,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) “Pro Rata Share” means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate present fair saleable value
of all properties of such Guarantor (excluding any shares of stock of any other
Guarantor) exceeds the amount of all the debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such

-33-

--------------------------------------------------------------------------------



Guarantor hereunder and any obligations of any other Guarantor that have been
Guaranteed by such Guarantor) to (y) the amount by which the aggregate fair
saleable value of all properties of all of the Guarantors (other than XL
Capital) exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Guarantors under this Article III) of all of the
Guarantors (other than XL Capital), determined (A) with respect to any Guarantor
that is a party hereto on the date hereof, as of the date hereof, and (B) with
respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor hereunder.


SECTION 3.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any corporate law, or any bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 3.01 would otherwise, taking into
account the provisions of Section 3.07, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Lender, the
Administrative Agent or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.




ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Each Account Party represents and warrants to the Lenders that:
 
SECTION 4.01. Organization; Powers. Such Account Party and each of its
Significant Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
 
SECTION 4.02. Authorization; Enforceability. The Transactions are within such
Account Parties’ corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by such Account Party and constitutes a
legal, valid and binding obligation of such Account Party, enforceable against
such Account Party in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium,
examination or similar laws of general applicability affecting the enforcement
of creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 

-34-

--------------------------------------------------------------------------------





 
SECTION 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of (including any exchange control approval),
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of such Account Party or any of its Significant
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon such Account Party or any of its Significant Subsidiaries or
assets, or give rise to a right thereunder to require any payment to be made by
any such Person, and (d) will not result in the creation or imposition of any
Lien on any asset of such Account Party or any of its Significant Subsidiaries.


SECTION 4.04. Financial Condition; No Material Adverse Change.
 
(a) Financial Condition. Such Account Party has heretofore furnished to the
Lenders the consolidated balance sheet and statements of income, stockholders’
equity and cash flows of such Account Party and its consolidated Subsidiaries as
of and for the fiscal year ended December 31, 2005, reported on by
PricewaterhouseCoopers LLP, independent public accountants (as provided in XL
Capital’s Report on Form 10-K filed with the SEC for the fiscal year ended
December 31, 2005). Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
such Account Party and its respective consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP or (in the case of XL Insurance or
XL Re) SAP, subject to year-end audit adjustments and the absence of footnotes
in the case of the statements referred to in clause (B) of the first sentence of
this paragraph.
 
(b) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the assets, business, financial condition or
operations of such Account Party and its Subsidiaries, taken as a whole.
 
SECTION 4.05. Properties.
 
(a) Property Generally. Such Account Party and each of its Significant
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, subject only to Liens permitted
by Section 7.03 and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
(b) Intellectual Property. Such Account Party and each of its Significant
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Account Party and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 4.06. Litigation and Environmental Matters.
 
(a) Actions, Suits and Proceedings. Except as disclosed in Schedule III or as
routinely encountered in claims activity, there are no actions, suits or
proceedings by or before
 

-35-

--------------------------------------------------------------------------------



any arbitrator or Governmental Authority now pending against or, to the
knowledge of such Account Party, threatened against or affecting such Account
Party or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.
 
(b) Environmental Matters. Except as disclosed in Schedule IV and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither such
Account Party nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required for its business under any Environmental Law, (ii) has
incurred any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
 
SECTION 4.07. Compliance with Laws and Agreements. Such Account Party and each
of its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
 
SECTION 4.08. Investment Company Status. Such Account Party is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
 
SECTION 4.09. Taxes. Such Account Party and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to file any such Tax return or
pay any such Taxes could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.
 
Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) all contributions required to be made by any Account Party or any of
their Subsidiaries with respect to a Non-U.S. Benefit Plan have been timely
made, (ii) each Non-U.S. Benefit Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws and has been
maintained, where required, in good standing with the applicable
 

-36-

--------------------------------------------------------------------------------



Governmental Authority and (iii) neither any Account Party nor any of their
Subsidiaries has incurred any obligation in connection with the termination or
withdrawal from any Non-U.S. Benefit Plan.
 
SECTION 4.11. Disclosure. The reports, financial statements, certificates or
other information furnished by such Account Party to the Lenders in connection
with the negotiation of this Agreement or delivered hereunder (taken as a whole)
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, such Account Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 
SECTION 4.12. Use of Credit. Neither such Account Party nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no Letter of Credit will be
used in connection with buying or carrying any Margin Stock.
 
SECTION 4.13. Subsidiaries. Set forth in Schedule V is a complete and correct
list of all of the Subsidiaries of XL Capital as of March 31, 2006, together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the percentage of ownership of such Subsidiary represented by such
ownership interests. Except as disclosed in Schedule V, (x) each of XL Capital
and its Subsidiaries owns, free and clear of Liens, and has the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Schedule V, (y) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) except as disclosed in filings of XL Capital with the SEC
prior to the date hereof, there are no outstanding Equity Rights with respect to
any Account Party.
 
SECTION 4.14. Withholding Taxes. Based upon information with respect to each
Lender provided by each Lender to the Administrative Agent, as of the date
hereof, the payment of the LC Disbursements and interest thereon, the fees under
Section 2.07 and all other amounts payable hereunder will not be subject, by
withholding or deduction, to any Indemnified Taxes imposed by Bermuda or the
Cayman Islands.
 
SECTION 4.15. Stamp Taxes. To ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement, it is not necessary, as of the date
hereof, that this Agreement or any other document be filed or recorded with any
Governmental Authority in Bermuda or the Cayman Islands, or that any stamp or
similar tax be paid on or in respect of this Agreement in any such jurisdiction,
or any other document other than such filings and recordations that have already
been made and such stamp or similar taxes that have been paid.
 

-37-

--------------------------------------------------------------------------------





 
SECTION 4.16. Legal Form. This Agreement is in proper legal form under the laws
of any Account Party Jurisdiction for the admissibility thereof in the courts of
such Account Party Jurisdiction.
 


ARTICLE V
 
CONDITIONS
 
SECTION 5.01. Effective Date. The obligations of the Lenders (or the Issuing
Lender, as the case may be) to issue Letters of Credit are subject to the
receipt by the Administrative Agent of each of the following documents, each of
which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 10.02):
 
(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b) Opinions of Counsel to the Obligors. Opinions, each dated the Effective
Date, of (i) Charles F. Barr, Esq., counsel to XL Capital, substantially in the
form of Exhibit B-1, (ii) Richard G. McCarty, Esq., counsel to XL America,
substantially in the form of Exhibit B-2, (iii) Cahill Gordon & Reindel llp,
special U.S. counsel for the Obligors, substantially in the form of Exhibit B-3,
(iv) Conyers, Dill & Pearman, special Bermuda counsel to XL Insurance and XL Re,
substantially in the form of Exhibit B-4 and (v) Appleby Spurling Hunter,
special Cayman Islands counsel to XL Capital, substantially in the form of
Exhibit B-5.
 
(c) Opinion of Special New York Counsel to JPMCB. An opinion, dated the
Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to JPMCB, substantially in the form of Exhibit C (and JPMCB hereby instructs
such counsel to deliver such opinion to the Lenders).
 
(d) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing, if applicable, of the Obligors, the authorization
of the Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
 
(e) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of XL Capital, confirming
compliance with the conditions set forth in the lettered clauses of the first
sentence of Section 5.02.
 
(f) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.
 
The obligation of any Lender to make its initial extension of credit hereunder
is also subject to the payment by XL Capital of such fees as XL Capital shall
have agreed to pay to
 

-38-

--------------------------------------------------------------------------------



any Lender or the Administrative Agent in connection herewith, including the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMCB, in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Credit Documents and the
extensions of credit hereunder (to the extent that reasonably detailed
statements for such fees and expenses have been delivered to XL Capital).
 
The Administrative Agent shall notify the Account Parties and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders (or the Issuing Lender, as the
case may be) to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 5:00 p.m., New York City time, on May 19, 2006
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
 
SECTION 5.02. Each Credit Event. The obligation of each Lender to issue, amend,
renew or extend any Letter of Credit is additionally subject to the satisfaction
of the following conditions:
 
(a) the representations and warranties of the Obligors set forth in this
Agreement (other than, at any time after the Effective Date, in Section 4.04(b))
shall be true and correct on and as of the date of issuance, amendment, renewal
or extension of such Letter of Credit (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);
 
(b) at the time of and immediately after giving effect to the issuance,
amendment, renewal or extension of such Letter of Credit, no Default shall have
occurred and be continuing; and
 
(c) in the case of any Alternative Currency Letter of Credit, receipt by the
Administrative Agent of a request for offers as required by Section 2.05(a).
 
Each issuance, amendment, renewal or extension of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Obligors on the date
thereof as to the matters specified in clauses (a) and (b) of the immediately
preceding sentence.




ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated, all fees payable
hereunder shall have been paid in full, all Letters of Credit shall have expired
or terminated and all LC Disbursements shall have been reimbursed, the Account
Parties covenant and agree with the Lenders that:
 
SECTION 6.01. Financial Statements and Other Information. Each Account Party
will furnish to the Administrative Agent and each Lender:
 

-39-

--------------------------------------------------------------------------------





 
(a) within 135 days after the end of each fiscal year of each Account Party
except for XL America (but in the case of XL Capital, within 100 days after the
end of each fiscal year of XL Capital), the audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows of
such Account Party and its consolidated Subsidiaries as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year (if such figures were already produced for such
corresponding period or periods) (it being understood that delivery to the
Lenders of XL Capital’s Report on Form 10-K filed with the SEC shall satisfy the
financial statement delivery requirements of this paragraph (a) to deliver the
annual financial statements of XL Capital so long as the financial information
required to be contained in such Report is substantially the same as the
financial information required under this paragraph (a)), all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of such Account Party and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP or (in the case of
XL Insurance and XL Re) SAP, as the case may be, consistently applied;
 
(b) by June 15 of each year, (i) an unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of XL
America and its consolidated Subsidiaries as of the end of and for the
immediately preceding fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year (if such figures were already
produced for such corresponding period or periods), all certified by a Financial
Officer of XL America as presenting fairly in all material respects the
financial condition and results of operations of XL America and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) audited statutory financial statements for each Insurance
Subsidiary of XL America reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such audited consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of such Insurance Subsidiaries in accordance with SAP, consistently
applied;
 
(c) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of such Account Party, the consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of such
Account Party and its consolidated Subsidiaries as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year (if such figures were already produced for such corresponding period
or periods), all certified by a Financial Officer of such Account Party as
presenting fairly in all material respects the financial condition and results
of operations of such Account Party and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP or (in the case of XL Insurance and
XL Re) SAP, as the case may be, consistently applied, subject to normal year-end
audit adjustments and the absence of
 

-40-

--------------------------------------------------------------------------------



footnotes (it being understood that delivery to the Lenders of XL Capital’s
Report on Form 10-Q filed with the SEC shall satisfy the financial statement
delivery requirements of this paragraph (c) to deliver the quarterly financial
statements of XL Capital so long as the financial information required to be
contained in such Report is substantially the same as the financial information
required under this paragraph (c));
 
(d) concurrently with any delivery of financial statements under clause (a), (b)
or (c) of this Section, a certificate signed on behalf of each Account Party by
a Financial Officer (i) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 7.03, 7.05, 7.06
and 7.07 and (iii) stating whether any change in GAAP or (in the case of XL
Insurance, XL Re and any Insurance Subsidiary of XL America) SAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.04 and, if any such change has occurred,
specifying any material effect of such change on the financial statements
accompanying such certificate;
 
(e) concurrently with any delivery of financial statements under clauses (a) and
(b)(ii) of this Section, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);
 
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by such Account
Party or any of its respective Subsidiaries with the SEC, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any U.S. or other securities exchange, or distributed by such Account Party to
its shareholders generally, as the case may be;
 
(g) concurrently with any delivery of financial statements under clause (a), (b)
or (c) of this Section, a certificate of a Financial Officer of XL Capital,
setting forth on a consolidated basis for XL Capital and its consolidated
Subsidiaries as of the end of the fiscal year or quarter to which such
certificate relates (i) the aggregate book value of assets which are subject to
Liens permitted under Section 7.03(h) and the aggregate book value of
liabilities which are subject to Liens permitted under Section 7.03(h)(it being
understood that the reports required by paragraphs (a), (b) and (c) of this
Section shall satisfy the requirement of this clause (i) of this paragraph (g)
if such reports set forth separately, in accordance with GAAP, line items
corresponding to such aggregate book values) and (ii) a calculation showing the
portion of each of such aggregate amounts which portion is attributable to
transactions among wholly-owned Subsidiaries of XL Capital;
 
(h) within 90 days after the end of each of the first three fiscal quarters of
each fiscal year and within 135 days after the end of each fiscal year of XL
Capital (commencing with the fiscal year ending December 31, 2006), a statement
of a Financial Officer of XL Capital listing, as of the end of the immediately
preceding fiscal quarter of
 

-41-

--------------------------------------------------------------------------------



XL Capital, the amount of cash and the securities of the Account Parties and
their Subsidiaries that have been posted as collateral under Section 7.03(f);
and
 
(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of XL Capital or any of
its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 6.02. Notices of Material Events. Each Account Party will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default; and
 
(b) any event or condition constituting, or which could reasonably be expected
to have a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the relevant Account Party
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken by such Account Party with respect
thereto.
 
SECTION 6.03. Preservation of Existence and Franchises. Each Account Party will,
and will cause each of its Significant Subsidiaries to, maintain its corporate
existence and its material rights and franchises in full force and effect in its
jurisdiction of incorporation; provided that the foregoing shall not prohibit
any merger or consolidation permitted under Section 7.01. Each Account Party
will, and will cause each of its Subsidiaries to, qualify and remain qualified
as a foreign corporation in each jurisdiction in which failure to receive or
retain such qualification would have a Material Adverse Effect.


SECTION 6.04. Insurance. Each Account Party will, and will cause each of its
Significant Subsidiaries to, maintain with financially sound and reputable
insurers, insurance with respect to its properties in such amounts as is
customary in the case of corporations engaged in the same or similar businesses
having similar properties similarly situated.


SECTION 6.05. Maintenance of Properties. Each Account Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition the properties now or hereafter owned, leased or
otherwise possessed by and used or useful in its business and will make or cause
to be made all needful and proper repairs, renewals, replacements and
improvements thereto so that the business carried on in connection therewith may
be properly conducted at all times except if the failure to do so would not have
a Material Adverse Effect, provided, however, that the foregoing shall not
impose on such Account Party or any Subsidiary of such Account Party any
obligation in respect of any property leased by such Account Party or such
Subsidiary in addition to such Account Party’s obligations under the applicable
document creating such Account Party’s or such Subsidiary’s lease or tenancy.

-42-

--------------------------------------------------------------------------------







SECTION 6.06. Payment of Taxes and Other Potential Charges and Priority Claims;
Payment of Other Current Liabilities
. Each Account Party will, and will cause each of its Subsidiaries to, pay or
discharge:


(a) on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its properties or income;
 
(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such property; and
 
(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any such property (other than Liens
not forbidden by Section 7.03) or which, if unpaid, might give rise to a claim
entitled to priority over general creditors of such Account Party or such
Subsidiary in any proceeding under the Bermuda Companies Law or Bermuda
Insurance Law, or any insolvency proceeding, liquidation, receivership,
rehabilitation, dissolution or winding-up involving such Account Party or such
Subsidiary;
 
provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, such Account Party or such Subsidiary
need not pay or discharge any such tax, assessment, charge, levy or claim (i) so
long as the validity thereof is contested in good faith and by appropriate
proceedings diligently conducted and so long as such reserves or other
appropriate provisions as may be required by GAAP or SAP, as the case may be,
shall have been made therefor or (ii) so long as such failure to pay or
discharge would not have a Material Adverse Effect.


SECTION 6.07. Financial Accounting Practices. Such Account Party will, and will
cause each of its consolidated Subsidiaries to, make and keep books, records and
accounts which, in reasonable detail, accurately and fairly reflect its
transactions and dispositions of its assets and maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
transactions are recorded as necessary to permit preparation of financial
statements required under Section 6.01 in conformity with GAAP and SAP, as
applicable, and to maintain accountability for assets.


SECTION 6.08. Compliance with Applicable Laws. Each Account Party will, and will
cause each of its Subsidiaries to, comply with all applicable Laws (including
but not limited to the Bermuda Companies Law and Bermuda Insurance Laws) in all
respects; provided that such Account Party or any Subsidiary of such Account
Party will not be deemed to be in violation of this Section as a result of any
failure to comply with any such Law which would not (i) result in fines,
penalties, injunctive relief or other civil or criminal liabilities which, in
the aggregate, would have a Material Adverse Effect or (ii) otherwise impair the
ability of such Account Party to perform its obligations under this Agreement.


SECTION 6.09. Use of Letters of Credit. No Letter of Credit will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X. Each Account

-43-

--------------------------------------------------------------------------------



Party will use the Letters of Credit issued for its account hereunder in the
ordinary course of business of such Account Party and its Affiliates. For the
avoidance of doubt, the parties agree that any Account Party may apply for a
Letter of Credit hereunder to support the obligations of any Affiliate of XL
Capital, it being understood that such Account Party shall nonetheless remain
the account party and as such be liable with respect to such Letter of Credit.
Notwithstanding anything in this Section to the contrary, from and after the SCA
IPO, no Account Party will issue any Letter of Credit, or renew or permit to
renew any Letter of Credit existing as of the SCA IPO, to support the
obligations of SCA and its Subsidiaries.


SECTION 6.10. Continuation of and Change in Businesses. Each Account Party and
its Significant Subsidiaries will continue to engage in substantially the same
business or businesses it engaged in (or proposes to engage in) on the date of
this Agreement and businesses related or incidental thereto.


SECTION 6.11. Visitation. Each Account Party will permit such Persons as any
Lender may reasonably designate to visit and inspect any of the properties of
such Account Party, to discuss its affairs with its financial management, and
provide such other information relating to the business and financial condition
of such Account Party at such times as such Lender may reasonably request. Each
Account Party hereby authorizes its financial management to discuss with any
Lender the affairs of such Account Party.




ARTICLE VII
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated, all fees and interest payable
hereunder have been paid in full, all Letters of Credit have expired or
terminated and all LC Disbursements have been reimbursed, each of the Account
Parties covenants and agrees with the Lenders that:
 
SECTION 7.01. Mergers. No Account Party will merge with or into or consolidate
with any other Person, except that if no Default shall occur and be continuing
or shall exist at the time of such merger or consolidation or immediately
thereafter and after giving effect thereto (a) any Account Party may merge or
consolidate with any other corporation, including a Subsidiary, if such Account
Party shall be the surviving corporation, (b) XL Capital may merge with or into
or consolidate with any other Person in a transaction that does not result in a
reclassification, conversion, exchange or cancellation of the outstanding shares
of capital stock of XL Capital (other than the cancellation of any outstanding
shares of capital stock of XL Capital held by the Person with whom it merges or
consolidates) and (c) any Account Party may enter into a merger or consolidation
which is effected solely to change the jurisdiction of incorporation of such
Account Party and results in a reclassification, conversion or exchange of
outstanding shares of capital stock of such Account Party solely into shares of
capital stock of the surviving entity.


SECTION 7.02. Dispositions. No Account Party will, nor will it permit any of its
Significant Subsidiaries to, sell, convey,

-44-

--------------------------------------------------------------------------------



assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily (any of the foregoing being referred to in this Section as a
“Disposition” and any series of related Dispositions constituting but a single
Disposition), any of its properties or assets, tangible or intangible (including
but not limited to sale, assignment, discount or other disposition of accounts,
contract rights, chattel paper or general intangibles with or without recourse),
except:


(a) Dispositions in the ordinary course of business involving current assets or
other invested assets classified on such Account Party’s or its respective
Subsidiaries’ balance sheet as available for sale or as a trading account;
 
(b) sales, conveyances, assignments or other transfers or dispositions in
immediate exchange for cash or tangible assets, provided that any such sales,
conveyances or transfers shall not individually, or in the aggregate for the
Account Parties and their respective Subsidiaries, exceed $500,000,000 in any
calendar year (provided that the issuance or sale of SCA pursuant to the SCA IPO
shall be permitted and shall not reduce the foregoing amount available to the
Account Parties and their respective subsidiaries for the calendar year ending
December 31, 2006);
 
(c) Dispositions of equipment or other property which is obsolete or no longer
used or useful in the conduct of the business of such Account Party or its
Subsidiaries; and
 
(d) Dispositions from an Account Party or a wholly-owned Subsidiary to any other
Account Party or wholly-owned Subsidiary.
 
SECTION 7.03. Liens. No Account Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or assets, tangible or intangible, now owned or hereafter acquired by
it, except:
 
(a) Liens existing on the date hereof (and extension, renewal and replacement
Liens upon the same property, provided that the amount secured by each Lien
constituting such an extension, renewal or replacement Lien shall not exceed the
amount secured by the Lien theretofore existing) and listed on Part B of
Schedule II;
 
(b) Liens arising from taxes, assessments, charges, levies or claims described
in Section 6.06 that are not yet due or that remain payable without penalty or
to the extent permitted to remain unpaid under the provision of Section 6.06;
 
(c) Liens on property securing all or part of the purchase price thereof to such
Account Party and Liens (whether or not assumed) existing on property at the
time of purchase thereof by such Account Party (and extension, renewal and
replacement Liens upon the same property); provided (i) each such Lien is
confined solely to the property so purchased, improvements thereto and proceeds
thereof, and (ii) the aggregate amount of the obligations secured by all such
Liens on any particular property at any time purchased by such Account Party, as
applicable, shall not exceed 100% of the lesser of the fair market value of such
property at such time or the actual purchase price of such property;
 

-45-

--------------------------------------------------------------------------------





 
(d) zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a property or asset
to, or materially impair its use in the business of, such Account Party or any
such Subsidiary;
 
(e) Liens securing Indebtedness permitted by Section 7.07(b) covering assets
whose market value is not materially greater than the amount of the Indebtedness
secured thereby plus a commercially reasonable margin;
 
(f) Liens on cash and securities of an Account Party or any of its Subsidiaries
incurred as part of the management of its investment portfolio including, but
not limited to, pursuant to any International Swaps and Derivatives Association,
Inc. (“ISDA”) documentation or any Specified Transaction Agreement in accordance
with XL Capital’s Statement of Investment Policy Objectives and Guidelines as in
effect on the date hereof or as it may be changed from time to time by a
resolution duly adopted by the board of directors of XL Capital (or any
committee thereof);


(g) Liens on cash and securities not to exceed $500,000,000 in the aggregate
securing obligations of an Account Party or any of its Subsidiaries arising
under any ISDA documentation or any other Specified Transaction Agreement (it
being understood that in no event shall this clause (g) preclude any Person
(other than any Subsidiary of XL Capital) in which XL Capital or any of its
Subsidiaries shall invest (each an “investee”) from granting Liens on such
Person’s assets to secure hedging obligations of such Person, so long as such
obligations are non-recourse to XL Capital or any of its Subsidiaries (other
than any investees)), provided that, for purposes of determining the aggregate
amount of cash and/or securities subject to such Liens under this clause (g),
the aggregate amount of cash and/or securities on which any Account Party or any
Subsidiary shall have granted a Lien in favor of a counterparty at any time
shall be netted against the aggregate amount of cash and/or securities on which
such counterparty shall have granted a Lien in favor of such Account Party or
such Subsidiary, as the case may be, at such time, so long as the relevant
agreement between such Account Party or such Subsidiary, as the case may be,
provides for the netting of their respective obligations thereunder;

-46-

--------------------------------------------------------------------------------







(h) Liens on (i) assets received, and on actual or imputed investment income on
such assets received incurred as part of its business including activities
utilizing ISDA documentation or any Specified Transaction Agreement relating and
identified to specific insurance payment liabilities or to liabilities arising
in the ordinary course of any Account Parties’ or any of their Subsidiary’s
business as an insurance or reinsurance company (including GICs and Stable Value
Instruments) or corporate member of The Council of Lloyd’s or as a provider of
financial or investment services or contracts, or the proceeds thereof
(including GICs and Stable Value Instruments), in each case held in a segregated
trust, trust or other account and securing such liabilities, (ii) assets
securing Exempt Indebtedness of any Person (other than XL Capital or any of its
Affiliates) in the event such Exempt Indebtedness is consolidated on the
consolidated balance sheet of XL Capital and its consolidated Subsidiaries in
accordance with GAAP or (iii) any other assets subject to any trust or other
account arising out of or as a result of contractual, regulatory or any other
requirements; provided that in no case shall any such Lien secure Indebtedness
and any Lien which secures Indebtedness shall not be permitted under this clause
(h);


(i) statutory and common law Liens of materialmen, mechanics, carriers,
warehousemen and landlords and other similar Liens arising in the ordinary
course of business; and


(j) Liens existing on property of a Person immediately prior to its being
consolidated with or merged into any Account Party or any of their Subsidiaries
or its becoming a Subsidiary, and Liens existing on any property acquired by any
Account Party or any of their Subsidiaries at the time such property is so
acquired (whether or not the Indebtedness secured thereby shall have been
assumed) (and extension, renewal and replacement Liens upon the same property,
provided that the amount secured by each Lien constituting such an extension,
renewal or replacement Lien shall not exceed the amount secured by the Lien
theretofore existing), provided that (i) no such Lien shall have been created or
assumed in contemplation of such consolidation or merger or such Person’s
becoming a Subsidiary or such acquisition of property and (ii) each such Lien
shall extend solely to the item or items of property so acquired and, if
required by terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property.
 
SECTION 7.04. Transactions with Affiliates. No Account Party will, nor will it
permit any of its Significant Subsidiaries to, enter into or carry out any
transaction with (including purchase or lease property or services to, loan or
advance to or enter into, suffer to remain in existence or amend any contract,
agreement or arrangement with) any Affiliate of such Account Party, or directly
or indirectly agree to do any of the foregoing, except (i) transactions
involving guarantees or co-obligors with respect to any Indebtedness described
in Part A of Schedule II, (ii) transactions among the Account Parties and their
wholly-owned Subsidiaries and (iii) transactions with Affiliates in good faith
in the ordinary course of such Account Party’s business consistent with past
practice and on terms no less favorable to such Account Party or any Subsidiary
than those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person.
 

-47-

--------------------------------------------------------------------------------





 
SECTION 7.05. Ratio of Total Funded Debt to Total Capitalization. XL Capital
will not permit its ratio of (a) Total Funded Debt to (b) the sum of Total
Funded Debt plus Consolidated Net Worth to be greater than 0.35:1.00 at any
time.
 
SECTION 7.06. Consolidated Net Worth. XL Capital will not permit its
Consolidated Net Worth to be less than the sum of (a) $5,034,000,000 plus (b)
25% of consolidated net income (if positive) of XL Capital and its Subsidiaries
for each fiscal quarter ending on or after June 30, 2006.
 
SECTION 7.07. Indebtedness. No Account Party will, nor will it permit any of its
Subsidiaries to, at any time create, incur, assume or permit to exist any
Indebtedness, or agree, become or remain liable (contingent or otherwise) to do
any of the foregoing, except:
 
(a) Indebtedness created hereunder;
 
(b) secured Indebtedness (including secured reimbursement obligations with
respect to letters of credit) of any Account Party or any Subsidiary in an
aggregate principal amount (for all Account Parties and their respective
Subsidiaries) not exceeding at any time outstanding 15% of Consolidated Net
Worth;
 
(c) other unsecured Indebtedness, so long as upon the incurrence thereof no
Default would occur or exist;
 
(d) Indebtedness consisting of accounts or claims payable and accrued and
deferred compensation (including options) incurred in the ordinary course of
business by any Account Party or any Subsidiary;
 
(e) Indebtedness incurred in transactions described in Section 7.03(f) and (g);
and
 
(f) Indebtedness existing on the date hereof and described in Part A of
Schedule II and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof.
 
SECTION 7.08. Financial Strength Ratings. None of XL Capital Group, XL Insurance
and XL Re will permit at any time its financial strength ratings to be less than
“A-” from A.M. Best & Co. (or its successor).
 
SECTION 7.09. Private Act. No Account Party will become subject to a Private Act
other than the X.L. Insurance Company, Ltd. Act, 1989.

-48-

--------------------------------------------------------------------------------





ARTICLE VIII
 
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a) any Account Party shall fail to pay any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;
 
(b) any Account Party shall fail to pay any interest on any LC Disbursement or
any fee payable under this Agreement or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of 5 or more days;
 
(c) any representation or warranty made or deemed made by any Account Party in
or in connection with this Agreement or any amendment or modification hereof, or
in any certificate or financial statement furnished pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made (or deemed made) or furnished;
 
(d) any Account Party shall fail to observe or perform any covenant, condition
or agreement contained in Article VII;
 
(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article or the reporting requirement pursuant to Section
6.01(h)) and such failure shall continue unremedied for a period of 20 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to such Obligor;
 
(f) any Account Party or any of its Subsidiaries shall default (i) in any
payment of principal of or interest on any other obligation for borrowed money
in principal amount of $50,000,000 or more, or any payment of any principal
amount of $50,000,000 or more under Hedging Agreements, in each case beyond any
period of grace provided with respect thereto, or (ii) in the performance of any
other agreement, term or condition contained in any such agreement (other than
Hedging Agreements) under which any such obligation in principal amount of
$50,000,000 or more is created, if the effect of such default is to cause or
permit the holder or holders of such obligation (or trustee on behalf of such
holder or holders) to cause such obligation to become due prior to its stated
maturity or to terminate its commitment under such agreement, provided that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
 
(g) a decree or order by a court having jurisdiction in the premises shall have
been entered adjudging any Account Party a bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization of such Account Party under
the Bermuda Companies Law or the Cayman Islands Companies Law or any other
similar applicable
 

-49-

--------------------------------------------------------------------------------



Law, and such decree or order shall have continued undischarged or unstayed for
a period of 60 days; or a decree or order of a court having jurisdiction in the
premises for the appointment of an examiner, receiver or liquidator or trustee
or assignee in bankruptcy or insolvency of such Account Party or a substantial
part of its property, or for the winding up or liquidation of its affairs, shall
have been entered, and such decree or order shall have continued undischarged
and unstayed for a period of 60 days;
 
(h) any Account Party shall institute proceedings to be adjudicated a voluntary
bankrupt, or shall consent to the filing of a bankruptcy proceeding against it,
or shall file a petition or answer or consent seeking reorganization under the
Bermuda Companies Law or the Cayman Islands Companies Law or any other similar
applicable Law, or shall consent to the filing of any such petition, or shall
consent to the appointment of an examiner, receiver or liquidator or trustee or
assignee in bankruptcy or insolvency of it or a substantial part of its
property, or shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts generally as they become due, or
corporate or other action shall be taken by such Account Party in furtherance of
any of the aforesaid purposes;
 
(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against any Account Party or any of its
Subsidiaries or any combination thereof and the same shall not have been
vacated, discharged, stayed (whether by appeal or otherwise) or bonded pending
appeal within 45 days from the entry thereof;
 
(j) an ERISA Event (or similar event with respect to any Non-U.S. Benefit Plan)
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events and such similar events that have occurred,
could reasonably be expected to result in liability of the Account Parties and
their Subsidiaries in an aggregate amount exceeding $100,000,000;
 
(k) a Change in Control shall occur;
 
(l) XL Capital shall cease to own, beneficially and of record, directly or
indirectly all of the outstanding voting shares of capital stock of XL
Insurance, XL Re or XL America; or
 
(m) the guarantee contained in Article III shall terminate or cease, in whole or
material part, to be a legally valid and binding obligation of each Guarantor or
any Guarantor or any Person acting for or on behalf of any of such parties shall
contest such validity or binding nature of such guarantee itself or the
Transactions, or any other Person shall assert any of the foregoing;
 
then, and in every such event (other than an event with respect to any Account
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Account
Parties, terminate the Commitments, and thereupon the Commitments shall
terminate immediately and all fees and other obligations of the Account Parties
accrued hereunder shall become due and payable immediately, without presentment,
demand, protest or other notice of

-50-

--------------------------------------------------------------------------------



any kind, all of which are hereby waived by the Account Parties; and in case of
any event with respect to any Account Party described in clause (g) or (h) of
this Article, the Commitments shall automatically terminate and all fees and
other obligations of the Account Parties accrued hereunder shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Account Parties.


If an Event of Default shall occur and be continuing and XL Capital receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral for the aggregate LC Exposure of all the Lenders
pursuant to this paragraph, the Account Parties shall immediately deposit into
an account established and maintained on the books and records of the
Administrative Agent, which account may be a “securities account” (within the
meaning of Section 8-501 of the Uniform Commercial Code as in effect in the
State of New York (the “Uniform Commercial Code”)), in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the total LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Account Party described in clause (g)
or (h) of this Article. Such deposit shall be held by the Administrative Agent
as collateral for the LC Exposure under this Agreement, and for this purpose
each of the Account Parties hereby grant a security interest to the
Administrative Agent for the benefit of the Lenders in such collateral account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.


In addition to the provisions of this Article, each Account Party agrees that
upon the occurrence and during the continuance of any Event of Default any
Lender which has issued any Alternative Currency Letter of Credit may, by notice
to XL Capital and the Administrative Agent: (a) declare that all fees and other
obligations of the Account Parties accrued in respect of Alternative Currency
Letters of Credit issued by such Lender shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Account Party and (b) demand the deposit
(without duplication of any amounts deposited with the Administrative Agent
under the preceding paragraph) of cash collateral from the Account Parties in
immediately available funds in the currency of such Alternative Currency Letter
of Credit or, at the option of such Lender, in Dollars in an amount equal to the
then aggregate undrawn face amount of all such Alternative Currency Letters of
Credit and in such manner as previously agreed to by the Account Parties and
such Lender; provided that, in the case of any of the Events of Default
specified in clause (g) or (h) of this Article, without any notice to any
Account Party or any other act by the Administrative Agent or the Lenders, all
fees and other obligations of the Account Parties accrued in respect of all
Alternative Currency Letters of Credit shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Account Party. If the Administrative Agent receives
any notice from a Lender pursuant to the previous sentence, then it will
promptly give notice thereof to the other Lenders.

-51-

--------------------------------------------------------------------------------





 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Account Party or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Account Party or any of their Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by an
Account Party or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be
 

-52-

--------------------------------------------------------------------------------



counsel for any Account Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
The Administrative Agent may resign at any time by notifying the Lenders and the
Account Parties. Upon any such resignation, the Required Lenders shall have the
right, in consultation with XL Capital, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent’s resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
XL Capital to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between XL Capital and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


Notwithstanding anything herein to the contrary, the Joint Lead Arrangers and
Joint Bookrunners, the Syndication Agent and the Documentation Agents named on
the cover page of this Agreement shall not have any duties or liabilities under
this Agreement, except in their capacity, if any, as Lenders.

-53-

--------------------------------------------------------------------------------





 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(a) if to any Account Party, to XL Capital at XL House, One Bermudiana Road,
Hamilton HM 11 Bermuda, Attention of Roderick Gray (Telecopy No. (441)
296-6399); with a copy to Kirstin Romann Gould, Esq. at the same address and
telecopy number (441) 295-2840);
 
(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-6925, Attention of Loan and Agency
Services Group (Telecopy No. (713) 750-2782; Telephone No. (713) 750-2102), with
a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 22nd Floor, New York, New
York 10017, Attention of Helen Newcomb (Telecopy No. (212) 270-1511; Telephone
No. (212) 270-6260); and
 
(c) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Account Parties and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Account Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Without limiting the foregoing, the Account Parties may furnish
to the Administrative Agent and the Lenders the financial statements required to
be furnished by it pursuant to Section 6.01(a), 6.01(b) or 6.01(c) by electronic
communications pursuant to procedures approved by the Administrative Agent.


SECTION 10.02. Waivers; Amendments.
 
(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a
 

-54-

--------------------------------------------------------------------------------



waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Account Parties therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.
 
(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Obligors and the Required Lenders or by the Obligors and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:
 
(i) increase the Commitment of any Lender without the written consent of such
Lender,
 
(ii) reduce the amount of any reimbursement obligation of an Account Party in
respect of any LC Disbursement or reduce the rate of interest thereon, or reduce
any fees or other amounts payable hereunder, without the written consent of each
Lender directly affected thereby,
 
(iii) postpone the scheduled date for reimbursement of any LC Disbursement, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment or any Letter of Credit (other than an extension thereof
pursuant to an “evergreen” provision”), without the written consent of each
Lender directly affected thereby,
 
(iv) change Section 2.11(c) or 2.11(d) without the consent of each Lender
directly affected thereby,
 
(v) release any of the Guarantors from any of their guarantee obligations under
Article III without the written consent of each Lender, and
 
(vi) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;
 
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.
 

-55-

--------------------------------------------------------------------------------





 
SECTION 10.03. Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses. The Account Parties jointly and severally agree to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of one legal
counsel for the Administrative Agent and one legal counsel for the Lenders, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Letters of Credit issued hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof.
 
(b) Indemnification by the Account Parties. The Account Parties shall jointly
and severally indemnify the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee (but not including
Excluded Taxes), incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any
Letter of Credit or the use thereof (including any refusal by any Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Account Party or any
of its Subsidiaries, or any Environmental Liability related in any way to any
Account Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result from or arise out of the gross negligence
or willful misconduct of such Indemnitee.
 
(c) Reimbursement by Lenders. To the extent that the Account Parties fail to pay
any amount required to be paid by them to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
 
(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Account Party shall assert, and each Account Party hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result
 

-56-

--------------------------------------------------------------------------------



of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Letter of Credit or the use thereof.
 
(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.
 
SECTION 10.04. Successors and Assigns.
 
(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Account Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by an Account Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) of this Section, any Lender may assign all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and LC Disbursements at the time owing to it) to one or more NAIC
Approved Banks with the prior written consent (such consent not to be
unreasonably withheld) of:


(A) the Account Parties, provided that no consent of any Account Party shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (g) or (h) of Article
VIII has occurred and is continuing, any other assignee; and


(B) the Administrative Agent.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an Approved Fund or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Account Parties and the Administrative Agent otherwise consent, provided that no
such consent of the Account Parties shall be required if an Event of Default
under clause (a), (b), (g) or (h) of Article VIII has occurred and is
continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this

-57-

--------------------------------------------------------------------------------



Agreement;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D) the assignee, if it shall not be a Lender, shall deliver an Administrative
Questionnaire to the Administrative Agent (with a copy to XL Capital).


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga-tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.09, 2.10 and 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Account Parties, the option to
provide to the Account Parties all or any part of any LC Disbursement that such
Granting Lender would otherwise be obligated to make to the Account Parties
pursuant to Section 2.01, provided that (i) nothing herein shall constitute a
commitment by any SPV to make any LC Disbursement, (ii) if an SPV elects not to
exercise such option or otherwise fails to provide all or any part of such LC
Disbursement, the Granting Lender shall be obligated to make such LC
Disbursement pursuant to the terms hereof and (iii) the Account Parties may
bring any proceeding against either or both the Granting Lender or the SPV in
order to enforce any rights of the Account Parties hereunder. The making of a LC
Disbursement by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such LC Disbursement were made by the
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any payment under this Agreement for which a Lender would otherwise be liable,
for so long as, and to the extent, the related Granting Lender makes such
payment. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof
arising out of any claim against such SPV under this Agreement. In addition,
notwithstanding anything to the contrary contained in this Section, any SPV may
with notice to, but without the prior written consent of, the Account Parties or
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Letter of Credit to its

-58-

--------------------------------------------------------------------------------



Granting Lender or to any financial institutions (consented to by the Account
Parties and the Administrative Agent) providing liquidity and/or credit support
(if any) with respect to commercial paper issued by such SPV to issue such
Letters of Credit and such SPV may disclose, on a confidential basis,
confidential information with respect to any Account Party and its Subsidiaries
to any rating agency, commercial paper dealer or provider of a surety, guarantee
or credit liquidity enhancement to such SPV. Notwithstanding anything to the
contrary in this Agreement, no SPV shall be entitled to any greater rights under
Section 2.09 or Section 2.10 than its Granting Lender would have been entitled
to absent the use of such SPV. This paragraph may not be amended without the
consent of any SPV at the time holding LC Disbursements under this Agreement.


(v) The Administrative Agent, acting for this purpose as an agent of the Account
Parties, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Commitment of, and the LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Account Parties, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by any Account
Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(c) Participations. (i) Any Lender may, without the consent of the Account
Parties, the Administrative Agent or any Issuing Lender, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Credit
Documents (including all or a portion of its Commitment and the LC Disbursements
owing to it); provided that (A) any such participation sold to a Participant
which is not a Lender, an Approved Fund or a Federal Reserve Bank shall be made
only with the consent (which in each case shall not be unreasonably withheld) of
XL Capital and the Administrative Agent, unless a Default has occurred and is
continuing, in which case the consent of XL Capital shall not be required, (B)
such Lender’s obligations under this Agreement and the other Credit Documents
shall remain unchanged, (C) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (D) the Account
Parties, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Credit Documents and to approve any amendment,

-59-

--------------------------------------------------------------------------------



modification or waiver of any provision of this Agreement or the other Credit
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Account Parties agree that each Participant shall be entitled to the benefits of
Sections 2.09 and 2.10 (subject to the requirements of such Sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.11(d)
as though it were a Lender.


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.09 or 2.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant or the Lender
interest assigned, unless (A) the sale of the participation to such Participant
is made with the Account Parties’ prior written consent and (B) in the case of
Section 2.09 or 2.10, the entitlement to greater payment results solely from a
Change in Law formally announced after such Participant became a Participant.


(iii) In the event that any Lender sells participations in a Commitment, such
Lender, acting solely for this purpose as a non-fiduciary agent of the Borrower,
shall maintain a register on which it enters the name of all participants in the
Commitments held by it (the “Participant Register”). The entries in the
Participant Register shall be conclusive in the absence of manifest error, and
the participating Lender shall treat each Person whose name is recorded in the
Participant Register as the Participant for all purposes of this Agreement and
the other Credit Documents, notwithstanding any notice to the contrary.


(d)  Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e) No Assignments to Account Parties or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any LC Exposure held by it hereunder to any Account Party or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.
 
SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Account Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any fee or any other amount payable under this
 

-60-

--------------------------------------------------------------------------------



Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.09, 2.10 and 10.03 and Article IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the expiration or termination of the Letters of Credit and the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Account Party against any of and all the
obligations of such Account Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
 
SECTION 10.09. Governing Law; Jurisdiction; Etc.
 
(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States
 

-61-

--------------------------------------------------------------------------------



District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any Obligor
or its properties in the courts of any jurisdiction.
 
(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d) Service of Process. By the execution and delivery of this Agreement, XL
Capital Ltd, XL Insurance (Bermuda) Ltd and XL Re Ltd acknowledge that they have
by a separate written instrument, designated and appointed CT Corporation
System, 111 Eighth Avenue, 13th floor, New York, New York 10011 (or any
successor entity thereto), as its authorized agent upon which process may be
served in any suit or proceeding arising out of or relating to this Agreement
that may be instituted in any federal or state court in the State of New York.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


(e) Waiver of Immunities. To the extent that any Account Party has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution or execution, on the ground of sovereignty or
otherwise) with respect to itself or its property, it hereby irrevocably waives,
to the fullest extent permitted by applicable law, such immunity in respect of
its obligations under this Agreement.
 
SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 

-62-

--------------------------------------------------------------------------------





 
SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12. Treatment of Certain Information; Confidentiality.
 
(a) Treatment of Certain Information. Each of the Account Parties acknowledge
that from time to time financial advisory, investment banking and other services
may be offered or provided to any Account Party or one or more of their
Subsidiaries (in connection with this Agreement or otherwise) by any Lender or
by one or more subsidiaries or affiliates of such Lender and each of the Account
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Account Party and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that (i) any such
information shall be used only for the purpose of advising the Account Parties
or preparing presentation materials for the benefit of the Account Parties and
(ii) any such subsidiary or affiliate receiving such information shall be bound
by the provisions of paragraph (b) of this Section as if it were a Lender
hereunder. Such authorization shall survive the expiration or termination of the
Letters of Credit, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.
 
(b) Confidentiality. Each of the Administrative Agent, the Lenders and each SPV
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority (including self-regulating organizations) having
jurisdiction over the Administrative Agent or any Lender (or any Affiliate
thereof), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement in writing containing provisions
substantially the same as those of this paragraph and for the benefit of the
Account Parties, to (a) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (b) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Account Party and its
obligations, (vii) with the consent of the Account Parties or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than an Account
Party. For the purposes of this paragraph, “Information” means all information
received from an Account Party relating to an Account Party or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by such Account Party;
provided that, in the case of information received from an Account Party after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such

-63-

--------------------------------------------------------------------------------



Person would accord to its own confidential information. Notwithstanding the
foregoing, each of the Administrative Agent and the Lenders agree that they will
not trade the securities of any of the Account Parties based upon non-public
Information that is received by them.


SECTION 10.13. Judgment Currency. This is an international loan transaction in
which the obligations of each Account Party under this Agreement to make payment
hereunder shall be satisfied only in Dollars and only if such payment shall be
made in New York City, and the obligations of each Account Party under this
Agreement to make payment to (or for account of) a Lender in Dollars shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any other currency or in another place except to
the extent that such tender or recovery results in the effective receipt by such
Lender in New York City of the full amount of Dollars payable to such Lender
under this Agreement. If for the purpose of obtaining judgment in any court it
is necessary to convert a sum due hereunder in Dollars into another currency (in
this Section called the “judgment currency”), the rate of exchange that shall be
applied shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase such Dollars at the principal office of the
Administrative Agent in New York City with the judgment currency on the Business
Day next preceding the day on which such judgment is rendered. The obligation of
each Account Party in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
judgment currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
judgment currency so adjudged to be due; and each Account Party hereby, as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in
Dollars, the amount (if any) by which the sum originally due to such Entitled
Person in Dollars hereunder exceeds the amount of the Dollars so purchased and
transferred.


SECTION 10.14. USA PATRIOT Act. Each Lender hereby notifies the Account Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), such Lender is required to obtain,
verify and record information that identifies the Account Parties, which
information includes the name and address of the Account Parties and other
information that will allow such Lender to identify each Account Party in
accordance with said Act.

-64-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


XL CAPITAL LTD.,

 
as an Account Party and a Guarantor





By____/s/ Henry T. French_________________
Name: Henry T. French
Title: Senior Vice President


U.S. Federal Tax Identification No.: 98-0191089



 
X.L. AMERICA, INC.,

 
as an Account Party and a Guarantor





By_____/s/ Gabriel G. Carino____________
Name: Gabriel G. Carino
Title: Vice President


U.S. Federal Tax Identification No.: 06-1516268





 
XL INSURANCE (BERMUDA) LTD,

 
as an Account Party and a Guarantor





By_____/s/ Christopher A. Coelho________
Name: Christopher A. Coelho
Title: Senior Vice President & Chief Financial Officer


U.S. Federal Tax Identification No.: 98-0354869





 
XL RE LTD,

 
as an Account Party and a Guarantor





By____/s/ Gregory S. Hendrick____________
Name: Gregory S. Hendrick
Title: President & Chief Underwriting Officer


U.S. Federal Tax Identification No.: 98-0351953





-65-

--------------------------------------------------------------------------------





LENDERS


JPMORGAN CHASE BANK, N.A.,

   
individually and as Administrative Agent





By: /s/ Helen L. Newcomb 
Name: Helen L. Newcomb
Title: Managing Director




WACHOVIA BANK, NATIONAL ASSOCIATION




By: /s/ Joan Anderson  
Name: Joan Anderson
Title: Director




ABN AMRO BANK N.V.




By: /s/ Neil R. Stein  
Name: Neil R. Stein
Title: Director


By: /s/ Michael DeMarco  
Name: Michael DeMarco
Title: Vice President




THE ROYAL BANK OF SCOTLAND PLC


By: /s/ Maria Amaral-LeBlanc 
Name: Maria Amaral-LeBlanc
Title: Senior Vice President




-66-

--------------------------------------------------------------------------------



 


BAYERISCHE HYPO-UND VEREINSBANK,
NEW YORK BRANCH




By: /s/ Michael Imperiale  
Name: Michael Imperiale
Title: Director


By: /s/ Paul Dolan   
Name: Paul Dolan
Title: Director




BAYERISCHE LANDESBANK, NEW YORK
BRANCH




By: /s/ Patricia M. Healy  
Name: Patricia M. Healy
Title: First Vice President


By: /s/ Norman McClave  
Name: Norman McClave
Title: First Vice President




ING BANK N.V., LONDON BRANCH




By: /s/ I. Taylor   
Name: I. Taylor
Title: Managing Director


By: /s/ P. Galpin   
Name: P. Galpin
Title: Director




MIZUHO CORPORATE BANK (USA)




By: /s/ Robert Gallagher  
Name: Robert Gallagher
Title: Senior Vice President





-67-

--------------------------------------------------------------------------------








SCHEDULE I
 
Commitments
 
Name of Lender
Commitment ($)
JPMorgan Chase Bank, N.A.
$80,000,000
Wachovia Bank, National Association
$80,000,000
ABN AMRO Bank N.V.
$70,000,000
The Royal Bank of Scotland plc
$70,000,000
Bayerische Hypo-und Vereinsbank, New York Branch
$50,000,000
Bayerische Landesbank, New York Branch
$50,000,000
ING Bank N.V., London Branch
$50,000,000
Mizuho Corporate Bank (USA)
$50,000,000
   
Total
$500,000,000





--------------------------------------------------------------------------------




SCHEDULE II


Indebtedness and Liens


[See Section 7.07(f) and Section 7.03(a)]


Part A - Indebtedness



1.  
Five-Year Credit Agreement dated as of June 22, 2005, between XL Capital Ltd,
X.L. America, Inc., XL Insurance (Bermuda) Ltd and XL Re Ltd, as account parties
and guarantors, the lenders party thereto and JPMorgan Chase Bank, as
administrative agent.




2.  
Three-Year Credit Agreement, dated as of June 23, 2004, between XL Capital Ltd,
X.L. America, Inc., XL Insurance (Bermuda) Ltd and XL Re Ltd, as account parties
and guarantors, the lenders party thereto, and JPMorgan Chase Bank, as
administrative agent.




3.  
Amendment No. 1 dated as of June 22, 2005 to the Three-Year Credit Agreement
dated as of June 23, 2004 between XL Capital Ltd, X.L. America, Inc., XL
Insurance (Bermuda) Ltd and XL Re Ltd, as account parties and guarantors, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent.




4.  
Credit Agreement dated as of August 3, 2005 between XL Capital Ltd, X.L.
America, Inc., XL Insurance (Bermuda) Ltd and XL Re Ltd, as borrowers and
guarantors, and Bear Stearns Corporate Lending Inc., as lender.




5.  
Pledge Agreement dated as of December 18, 2001, made by XL Investments Ltd, XL
Re Ltd, XL Insurance (Bermuda) Ltd and XL Europe Ltd as grantors and in favour
of Citibank, N.A.




6.  
Amendment No. 1 dated as of July 1, 2003, to the Pledge Agreement dated as of
December 18, 2001, made by XL Investments Ltd, XL Re Ltd, XL Insurance (Bermuda)
Ltd and XL Europe Ltd as grantors and in favour of Citibank, N.A.




7.  
Insurance Letters of Credit - Master Agreement dated May 19, 1993, between XL Re
Ltd and Citibank, N.A.




8.  
Letter of Credit Facility and Reimbursement Agreement dated March 14, 2006,
between XL Capital Ltd, as account party and XL Capital Ltd, X.L. America, Inc.,
XL Insurance (Bermuda) Ltd and XL Re Ltd, as guarantors and Citibank
International plc, as agent and trustee for the lenders party thereto.




9.  
6.58% guaranteed senior notes due April 12, 2011, under the Note Purchase
Agreement dated as of April 12, 2001, issued by X.L. America, Inc. and
guaranteed by XL Capital Ltd, XL Insurance (Bermuda) Ltd, and XL Re Ltd.




10.  
6.50% guaranteed senior notes due January 15, 2012, issued by XL Capital Finance
(Europe) plc and guaranteed by XL Capital Ltd, under the Indenture dated January
10, 2002, by and among XL Capital Finance (Europe) plc, XL Capital Ltd and State
Street Bank and Trust Company.




11.  
Reinsurance Standby Letter of Credit Agreement dated October 7, 1999, between Le
Mans Re and Paribas.

 
 

--------------------------------------------------------------------------------

-2-

 

12.  
First Renewal dated November 27, 2000, to the Reinsurance Standby Letter of
Credit Agreement dated October 7, 1999, between Le Mans Re and Paribas.




13.  
Service Agreement Relative to Sureties, Letters of Guarantees and International
Stand-by L/Cs dated April 25, 2003, between Le Mans Re and Credit Lyonnais.




14.  
Master Standby Letter of Credit and Reimbursement Agreement dated as of
September 30, 2005, among National Australia Bank Limited, New York Branch and
XL Capital Ltd, XL America, Inc, XL Insurance (Bermuda) Ltd and XL Re Ltd, as
account parties.




15.  
Amendment Agreement, dated as of December 30, 2005 to Master Standby Letter of
Credit and Reimbursement Agreement dated as of September 30, 2005, among
National Australia Bank Limited, New York Branch and XL Capital Ltd, XL America,
Inc, XL Insurance (Bermuda) Ltd and XL Re Ltd, as account parties.




16.  
Customer Agreement dated May 7, 2002, between XL Trading Partners Ltd and Banc
One Capital Markets, Inc.




17.  
International Uniform Brokerage Execution Services ("Give-Up") Agreement dated
February 6, 2002, among Banc One Capital Markets, Inc., as Executing Broker, and
GNI Incorporated, as Clearing Broker and XL Trading Partners Ltd.




18.  
Revolving Credit and Security Agreement dated as of February 25, 2003, between
XL Re Ltd as borrower, Corporate Asset Funding Company, Inc., Corporate
Receivables Corporation, Charta Corporation, Ciesco, L.P., and Citibank, N.A.,
as lenders thereto and Citicorp North America, Inc. as agent.




19.  
Agreement of Amendment, dated as of February 23, 2004, to the Revolving Credit
and Security Agreement, dated as of February 25, 2003, among XL Re Ltd, as
Borrower, CAFCO, LLC (formerly Corporate Asset Funding Company, Inc.), CRC
Funding, LLC (formerly Corporate Receivables Corporation), CHARTA, LLC (formerly
CHARTA Corporation) and CIESCO, LLC (formerly CIESCO, L.P.), as Lenders,
Citibank, N.A. and the other Secondary Lenders from time to time parties
thereto, as Secondary Lenders, and Citicorp North America, Inc., as Agent.




20.  
Amendment dated as of May 10, 2004, to the Revolving Credit and Security
Agreement dated as of February 25, 2003, among XL Re Ltd as the borrower, CAFCO,
LLC, CRC Funding, LLC, CHARTA, LLC, CIESCO, LLC, Citibank, N.A. and Citicorp
North America, Inc., as the agent.




21.  
Agreement of Amendment, dated as of February 18, 2005, to the Revolving Credit
and Security Agreement, dated as of February 25, 2003, among XL Re Ltd, as
Borrower, CAFCO, LLC (formerly Corporate Asset Funding Company, Inc.), CRC
Funding, LLC (formerly Corporate Receivables Corporation), CHARTA, LLC (formerly
CHARTA Corporation) and CIESCO, LLC (formerly CIESCO, L.P.), as Lenders,
Citibank, N.A. and the other Secondary Lenders from time to time parties
thereto, as Secondary Lenders, and Citicorp North America, Inc., as Agent.




22.  
Amendment dated as of May 10, 2004, to the Control Agreement dated as of
February 25, 2003, among XL Re Ltd as the borrower, Citibank North America, Inc.
as the Agent and Mellon Bank, N.A., as the securities intermediary.

 
 

--------------------------------------------------------------------------------

-3-

 

23.  
Agreement of Amendment, dated as of February 16, 2006, to the Revolving Credit
and Security Agreement, dated as of February 25, 2003, among XL Re Ltd, as
Borrower, CAFCO, LLC, CRC Funding, LLC, CHARTA, LLC and CIESCO, LLC, as Lenders,
Citibank, N.A. and the other Secondary Lenders from time to time parties
thereto, as Secondary Lenders, and Citicorp North America, Inc., as Agent.




24.  
Agreement of Amendment, dated as of February 16, 2006 to the Control Agreement
dated as of February 25, 2003, among XL Re Ltd as the borrower, Citibank North
America, Inc. as the Agent and Mellon Bank, N.A., as the securities
intermediary.




25.  
Senior Debt Securities Indenture, dated as of January 23, 2003, between XL
Capital Ltd and U.S. Bank National Association, as Trustee.




26.  
2.53% Senior Notes due May 15, 2009, under the First Supplemental Indenture,
dated as of March 23, 2004, to the Senior Debt Securities, dated January 23,
2003, between XL Capital Ltd and U.S. Bank National Association, as Trustee.




27.  
Indenture, dated as of June 2, 2004, between XL Capital Ltd and The Bank of New
York, as Trustee.




28.  
5.25% Senior Notes due 2014, under the First Supplemental Indenture, dated as of
August 23, 2004, to the Indenture dated as of June 2, 2004 between XL Capital
Ltd and the Bank of New York, as Trustee.




29.  
6.375% Senior Notes due 2024, under the Second Supplemental Indenture, dated as
of November 12, 2004, to the Indenture, dated as of June 2, 2004, between XL
Capital Ltd and The Bank of New York, as Trustee.




30.  
5.25% Senior Notes due February 15, 2011, under the Third Supplemental
Indenture, dated as of December 9, 2005, to the Indenture, dated as of June 2,
2004, between XL Capital Ltd and The Bank of New York, as trustee.




31.  
364-day Credit Agreement dated as of December 23, 2005 between XL Capital Ltd,
X.L. America, Inc., XL Insurance (Bermuda) Ltd and XL Re Ltd, as Account Parties
and Guarantors, and Deutsche Bank AG, New York Branch, as Lender.



Part B - Liens





1.  
Insurance Letters of Credit - Master Agreement dated May 19, 1993, between XL Re
Ltd and Citibank, N.A.




2.  
Pledge Agreement dated as of December 18, 2001, made by XL Investments Ltd, XL
Re Ltd, XL Insurance (Bermuda) Ltd and XL Europe Ltd as grantors and in favour
of Citibank, N.A.




3.  
Amendment No. 1 dated as of July 1, 2003, to the Pledge Agreement dated as of
December 18, 2001, made by XL Investments Ltd, XL Re Ltd, XL Insurance (Bermuda)
Ltd and XL Europe Ltd as grantors and in favour of Citibank, N.A.

 
 

--------------------------------------------------------------------------------

-4-
 

 

4.  
Reinsurance Standby Letter of Credit Agreement dated October 7, 1999, between Le
Mans Re and Paribas.




5.  
First Renewal dated November 27, 2000, to the Reinsurance Standby Letter of
Credit Agreement dated October 7, 1999, between Le Mans Re and Paribas.




6.  
Service Agreement Relative to Sureties, Letters of Guarantees and International
Stand-by L/Cs dated April 25, 2003, between Le Mans Re and Credit Lyonnais.




7.  
Addendum, dated October 9, 2002, to Futures Institutional Client Account
Agreement, dated March 4, 2002, between ABN AMRO Incorporated and XL Trading
Partners Ltd.




8.  
Customer Agreement dated May 7, 2002, between XL Trading Partners Ltd and Banc
One Capital Markets, Inc.




9.  
International Uniform Brokerage Execution Services ("Give-Up") Agreement dated
February 6, 2002, among Banc One Capital Markets, Inc., as Executing Broker, and
GNI Incorporated, as Clearing Broker and XL Trading Partners Ltd.




10.  
Assignment Agreement dated July 11, 2003, among XL Re Ltd, Mangrove Bay Trust
and The Bank of New York.















--------------------------------------------------------------------------------




SCHEDULE III
 
Litigation


[See Section 4.06(a)]


None.




--------------------------------------------------------------------------------




SCHEDULE IV
 
Environmental Matters


[See Section 4.06(b)]


None.




--------------------------------------------------------------------------------




SCHEDULE V
 
Subsidiaries


[See Section 4.13]




[See Attached]








--------------------------------------------------------------------------------




EXHIBIT A




ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1. Assignor:  ______________________________


2. Assignee:  ______________________________
                                    [and is an Affiliate/Approved Fund of
[identify Lender]1  [and is a NAIC Approved Bank]2  ]


3. Account Parties:   XL Capital Ltd, X.L. America, Inc., XL Insurance (Bermuda)
Ltd and XL Re Ltd
 
 
 

--------------------------------------------------------------------------------

 
1 Select as applicable.
2 Insert to the extent required by Section 10.04(b) of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

-2-

 
4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement


5. Credit Agreement:       Credit Agreement dated as of May 9, 2006 (as amended
and in effect from time to time, the “Credit Agreement”),  between XL Capital
Ltd, X.L. America, Inc., XL Insurance (Bermuda) Ltd and XL Re Ltd, the Lenders
named therein and JPMorgan Chase Bank, N.A., as Administrative Agent


--------------------------------------------------------------------------------

-3-



6.  Assigned Interest:
 
Aggregate Amount of Commitment/
LC Disbursements for all Lenders
Amount of Commitment/
LC Disbursements Assigned
Percentage Assigned of Commitment/
LC Disbursements3 
$
$
%
$
$
%
$
$
%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR



           
[NAME OF ASSIGNOR]





By:______________________________
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Title:
 
 

--------------------------------------------------------------------------------

 
3  Set forth, to at least 9 decimals, as a percentage of the Commitment/LC
Disbursements of all Lenders thereunder.


--------------------------------------------------------------------------------

-4-

Consented to and Accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By_________________________________
Title:




[Consented to:]4  


XL CAPITAL LTD




By:_________________________
Name:
Title:




X.L. AMERICA, INC.




By_________________________
Name:
Title:




XL INSURANCE (BERMUDA) LTD




By_________________________
Name:
Title:




XL RE LTD




By_________________________
Name:
Title:]





--------------------------------------------------------------------------------


4 To be added only if the consent of the Account Parties is required by the
terms of the Credit Agreement.


--------------------------------------------------------------------------------




ANNEX 1


CREDIT AGREEMENT DATED AS OF MAY 9, 2006, BETWEEN XL CAPITAL LTD, CERTAIN OF ITS
SUBSIDIARIES, THE LENDERS NAMED THEREIN AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document5 , (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Account Party, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Account Party, any of its Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender6 ,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed
 



--------------------------------------------------------------------------------

5 The term “Loan Document” should be conformed to that used in the Credit
Agreement.
6 The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.
 
 

--------------------------------------------------------------------------------

-2-
 
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








--------------------------------------------------------------------------------




EXHIBIT B-1


[Form of Opinion of Counsel to XL Capital]


May 9, 2006


To the Lenders party to the Credit Agreement
referred to below and JPMorgan Chase Bank, N.A.,
as Administrative Agent,
270 Park Avenue
New York, New York 10017
U.S.A.


Dear Sirs,


I am Executive Vice President and General Counsel of XL Capital Ltd and I am
familiar with the affairs of XL Insurance (Bermuda) Ltd and XL Re Ltd
(collectively, the “Account Parties” and each an “Account Party”). I am
furnishing this opinion to you pursuant to Section 5.01(b)(i) of the Credit
Agreement dated as of May 9, 2006, between X.L. America, Inc. and the Account
Parties, as account parties and guarantors, the Lenders parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agreement”). Unless
otherwise defined herein, capitalized terms used herein have the meanings
assigned to those terms in the Agreement.


In this connection, I have examined the Agreement.


For purposes of this opinion I have been informed that you are receiving an
opinion of Richard G. McCarty, Executive Vice President and General Counsel of
X.L. America, Inc., and opinions of Cahill Gordon & Reindel llp, Conyers, Dill &
Pearman and Appleby Spurling Hunter, special New York, Bermuda and Cayman
Islands legal counsel, respectively, for the Account Parties, as to, among other
things, the Account Parties each having all the requisite power and authority
and having taken all necessary corporate or other action to execute and deliver
(and having duly authorized, executed and delivered) the Agreement. I have not
independently verified any of the matters contained in such opinions or made any
investigations in connection with any such matters.


I have examined and relied upon the representations, warranties and covenants
contained in the Agreement, certificates of public officials and of other
officers of each of the Account Parties and such other documents and records as
I deemed relevant and necessary as a basis for the opinions hereinafter
expressed.
 
 

--------------------------------------------------------------------------------

-2-
 


In rendering the opinions set forth below, I have assumed that the signatures on
documents and instruments examined by me as originals are authentic and that all
documents submitted to me as copies conform with the originals, which facts I
have not independently verified.


Based upon the foregoing, and subject to the assumptions, exceptions and
qualifications set forth herein, I am of the opinion that:


1. To my knowledge after due inquiry, except as disclosed in XL Capital Ltd’s
annual report on Form 10-K filed with the SEC for the fiscal year ended December
31, 2005 and as routinely encountered in claims activity, there is no litigation
or governmental proceeding by or against any Account Party or any Subsidiary of
any Account Party pending or threatened which could reasonably be expected (in
light of reserves and total shareholder equity of such Account Party and after
taking into account such Account Party’s business and activities) to have a
Material Adverse Effect if adversely determined.


2. Neither the execution and delivery of the Agreement or any other documents or
instruments executed or delivered in connection with the Agreement, the
consummation of the transactions therein contemplated, nor compliance with the
terms and provisions thereof will conflict with or result in a breach of any of
the terms, conditions or provisions of the articles of incorporation or by-laws
or other organizational documents of any Account Party or of any applicable law
or of any material agreement or instrument of which I have knowledge after due
inquiry to which any Account Party is a party or by which it is bound or to
which it is subject, or constitute a default thereunder or result in the
creation or imposition of any Lien of any nature whatsoever upon any of the
property of any Account Party pursuant to the terms of any such agreement or
instrument, in each case, which conflict, default or Lien could reasonably be
expected to have a Material Adverse Effect if adversely determined.


3. To my knowledge, no Account Party is in violation of any charter document,
corporate minute or resolution or any instrument or agreement of which I have
knowledge after due inquiry, in each case binding on it or affecting its
property in any manner which could have a Material Adverse Effect.


4. To my knowledge after due inquiry, each Account Party is qualified to do
business in those jurisdictions in which its ownership of property or the nature
of its business activities is such that failure to be so qualified would have a
Material Adverse Effect.
 
 

--------------------------------------------------------------------------------

-3-

 
In rendering this opinion, I express no opinions as to the laws of any
jurisdictions other than the laws of the State of New York and the Federal laws
of the United States of America.


Neither this opinion nor any part hereof may be delivered to or used or relied
upon by any person other than you and the Lenders without my prior written
consent.


Very truly yours,




Charles F. Barr






--------------------------------------------------------------------------------




EXHIBIT B-2


[Form of Opinion of Counsel to XL America]




May 9, 2006


To the Lenders party to the Credit Agreement
referred to below and JPMorgan Chase Bank, N.A.
as Administrative Agent,
270 Park Avenue
New York, New York 10017
U.S.A.


Dear Sirs,


I am Senior Vice President and General Counsel of X.L. America, Inc. (“XL
America”). I am furnishing this opinion to you pursuant to Section 5.01(b)(ii)
of the Credit Agreement dated as of May 9, 2006, between XL America, XL Capital
Ltd (“XL Capital”), XL Insurance (Bermuda) Ltd and XL Re Ltd (collectively, the
“XL Entities”), as account parties and guarantors (collectively, the “Account
Parties”) , the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Agreement”). Unless otherwise defined herein,
capitalized terms used herein have the meanings assigned to those terms in the
Agreement.


In this connection, I have examined the Agreement.


For purposes of this opinion I have been informed that you are receiving an
opinion of Charles F. Barr, Executive Vice President and General Counsel of XL
Capital and who is familiar with each of the XL Entities, and opinions of Cahill
Gordon & Reindel llp, Conyers, Dill & Pearman and Appleby Spurling Hunter,
special New York, Bermuda and Cayman Islands legal counsel, respectively, for
the Account Parties, as to, among other things, the Account Parties each having
all the requisite power and authority and having taken all necessary corporate
or other action to execute and deliver (and having duly authorized, executed and
delivered) the Agreement. I have not independently verified any of the matters
contained in such opinions or made any investigations in connection with any
such matters.


I have examined and relied upon the representations, warranties and covenants
contained in the Agreement, certificates of public officials and of other
officers of each of the Account Parties and such other documents and records as
I deemed relevant and necessary as a basis for the opinions hereinafter
expressed.
 
 

--------------------------------------------------------------------------------

-2-

 
In rendering the opinions set forth below, I have assumed that the signatures on
documents and instruments examined by me as originals are authentic and that all
documents submitted to me as copies conform with the originals, which facts I
have not independently verified.


Based upon the foregoing, and subject to the assumptions, exceptions and
qualifications set forth herein, I am of the opinion that:


1. XL America is duly incorporated under the laws of the State of Delaware.


2. To my knowledge after due inquiry, except as routinely encountered in claims
activity, there is no litigation or governmental proceeding by or against XL
America or any Subsidiary of XL America pending or threatened which could
reasonably be expected (in light of reserves and total shareholder equity of XL
America and after taking into account XL America’s business and activities) to
have a Material Adverse Effect if adversely determined.


3. Neither the execution and delivery of the Agreement nor any other documents
or instruments executed or delivered in connection with the Agreement, the
consummation of the transactions therein contemplated nor compliance with the
terms and provisions thereof will conflict with or result in a breach of any of
the terms, conditions or provisions of the articles of incorporation or by-laws
of XL America or of any applicable law or of any material agreement or
instrument of which I have knowledge after due inquiry to which XL America is a
party or by which it is bound or to which it is subject, or constitute a default
thereunder or result in the creation or imposition of any Lien of any nature
whatsoever upon any of the property of XL America pursuant to the terms of any
such agreement or instrument.


4. To my knowledge, XL America is not in violation of any charter document,
corporate minute or resolution or any instrument or agreement of which I have
knowledge after due inquiry, in each case binding on it or affecting its
property in any manner which could have a Material Adverse Effect.
 
 

--------------------------------------------------------------------------------

-3-

 
5. To my knowledge after due inquiry, XL America is qualified to do business in
those jurisdictions in which its ownership of property or the nature of its
business activities is such that failure to be so qualified would have a
Material Adverse Effect.


In rendering this opinion, I express no opinions as to the laws of any
jurisdictions other than the laws of the State of New York, the General
Corporation Law of the State of Delaware and the Federal laws of the United
States of America.


Neither this opinion nor any part hereof may be delivered to or used or relied
upon by any person other than you and the Lenders without my prior written
consent.


Very truly yours,




Richard G. McCarty






--------------------------------------------------------------------------------




EXHIBIT B-3


[Form of Opinion of Special U.S. Counsel to the Obligors]




May 9, 2006




Re:               Credit Agreement (the “Agreement”) dated as of May 9, 2006,
between XL Capital Ltd, X.L. America, Inc. (“XL America”), XL Insurance
(Bermuda) Ltd and XL Re Ltd, as Account Parties and Guarantors (collectively,
the “Loan Parties”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.


The Lenders party to the Agreement
and JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue
New York, New York 10017
USA


Ladies and Gentlemen:


We have acted as special New York counsel to the Loan Parties in connection with
the Agreement. This opinion is furnished to you at the request of the Loan
Parties pursuant to section 5.01(b)(iii) of the Agreement. Unless otherwise
defined herein, capitalized terms used herein have the meanings assigned to
those terms in the Agreement.


In this connection, we have examined the Agreement to be executed as of the date
hereof.


We have examined and relied upon the representations, warranties and covenants
contained in the Agreement, certificates of public officials and of officers of
the Loan Parties and such other documents and records as we deemed relevant and
necessary as a basis for the opinions hereinafter expressed.


In rendering the opinions set forth below, we have assumed that the signatures
on documents and instruments examined by us as originals are authentic and that
all documents submitted to us as copies conform with the originals, which facts
we have not independently verified.
 
 

--------------------------------------------------------------------------------

-2-

 
For purposes of this opinion, we have assumed that you have all requisite power
and authority and have taken all necessary corporate or other action to execute
and deliver (and have duly authorized, executed and delivered) the Agreement.


No opinion is expressed herein with respect to (i) the enforceability of the
set-off provisions of the Agreement, (ii) the enforceability of any waiver by
any Loan Party of demand, (iii) the effect of the laws of any jurisdiction other
than New York that limit rates of interest that may be charged or collected by
the Lenders and (iv) the enforceability of any provision in the Agreement
purporting to establish evidentiary standards.


We express no opinion as to (i) whether a court would give effect to the choice
of law provided for in the Agreement, (ii) Section 10.09 of the Agreement,
insofar as such Section relates to the subject matter jurisdiction of any court
to adjudicate any controversy related to the Agreement and (iii) the waiver of
trial by jury set forth in Section 10.10 of the Agreement.


Based upon the foregoing, and subject to the assumptions, exceptions and
qualifications set forth herein, we are of the opinion that:


1. XL America is validly existing as a corporation in good standing under the
laws of the State of Delaware. XL America has the corporate power and authority
to execute and deliver the Agreement and to perform its obligations thereunder.


2. No authorization, consent, approval, license, exemption or other action by,
and no registration, qualification, designation, declaration or filing with, any
Governmental Authority is required in connection with (i) the execution and
delivery by the Loan Parties of the Agreement, (ii) the consummation by the Loan
Parties of the transactions contemplated by the Agreement or (iii) the
performance by the Loan Parties of or compliance by the Loan Parties with the
terms and conditions of the Agreement.


3. The Agreement has been duly and validly authorized by XL America. The
Agreement has been duly executed and delivered by the Loan Parties, and
constitutes the legal, valid and binding obligation of the Loan Parties,
enforceable in accordance with the terms thereof.


4. None of the Loan Parties is an Investment Company as defined in the
Investment Company Act of 1940.
 
 

--------------------------------------------------------------------------------

-3-

 
5. The execution and delivery by each Loan Party of, and the performance and
incurrence by each Loan Party of its obligations and liabilities under, the
Agreement does not and will not violate any applicable law presently existing or
any published rule or regulation of the United States of America (including,
without limitation, Regulations U or X of the Board) or the State of New York.


The enforceability of the Agreement is subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer and similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or equity), including the principles of commercial
reasonableness or conscienability.


In rendering this opinion we express no opinions as to the laws of any
jurisdictions other than the laws of the State of New York, the General
Corporation Law of the State of Delaware and the federal laws of the United
States of America.


Neither this opinion nor any part hereof may be delivered to or used or relied
upon by any person other than you and each of your successors and permitted
assigns without our written consent.


Very truly yours,






--------------------------------------------------------------------------------




EXHIBIT B-4


[Form of Opinion of Special Bermuda Counsel to XL Insurance and XL Re]


May 9, 2006




The Lenders party to the Agreement
Referred to below and


JP Morgan Chase Bank, N.A.,
as administrative agent for such Lenders
270 Park Avenue
New York, New York 10017
USA




Dear Sirs


XL Insurance (Bermuda) Ltd and XL Re Ltd (the “Companies”)


We have acted as special legal counsel in Bermuda to the Companies in connection
with a five-year credit agreement.


For the purposes of giving this opinion, we have examined an executed copy of a
Credit Agreement dated as of May 9, 2006, by and between XL Capital Ltd, X.L.
America, Inc., XL Insurance (Bermuda) Ltd, XL Re Ltd, Lenders parties thereto
and JP Morgan Chase Bank, N.A., as Administrative Agent (the “Credit Agreement”
which term does not include any other instrument or agreement whether or not
specifically referred to therein or attached as an exhibit or schedule thereto).


We have also reviewed the memorandum of association and the bye-laws of each
Company, each certified by the Secretary of the respective Company on May 9,
2006, certified copies of resolutions adopted by unanimous written resolution on
April 18, 2006 by XL Insurance (Bermuda) Ltd and April 6, 2006 by XL Re Ltd (the
“Minutes”), and such other documents and made such enquiries as to questions of
law as we have deemed necessary in order to render the opinion set forth below.


We have assumed (a) the genuineness and authenticity of all signatures and the
conformity to the originals of all copies (whether or not certified) examined by
us and the authenticity and completeness of the originals from which such copies
were taken, (b) that where a document has been examined by us in draft form, it
will be or has been executed in the form of that draft, and where a number of
drafts of a document have been examined by us all changes thereto have been
marked or otherwise drawn to our attention, (c) the capacity, power and
authority of each of the parties to the Credit Agreement, other than the
Companies, to enter into and perform its respective obligations under the Credit
Agreement, (d) the due execution of the Credit Agreement by each of the parties
thereto, other than the Companies, and the delivery thereof by
 
 

--------------------------------------------------------------------------------

-2-
 
each of the parties thereto, (e) the accuracy and completeness of all factual
representations made in the Credit Agreement and other documents reviewed by us,
(f) that the resolutions contained in the Minutes remain in full force and
effect and have not been rescinded or amended, (g) that there is no provision of
the law of any jurisdiction, other than Bermuda, which would have any
implication in relation to the opinions expressed herein, (h) the validity and
binding effect under the laws of the State of New York (the “Foreign Laws”) of
the Credit Agreement which is expressed to be governed by such laws in
accordance with their respective terms, (i) the validity and binding effect
under the Foreign Laws of the submission by each Company pursuant to the Credit
Agreement to the Supreme Court of the State of New York sitting in New York
County and the United States District Court of the Southern District of New York
(the “Foreign Courts”), (j) that none of the parties to the Credit Agreement has
carried on or will carry on activities, other than the performance of its
obligations under the Credit Agreement, which would constitute the carrying on
of investment business in or from within Bermuda and that none of the parties to
the Credit Agreement, other than the Companies, will perform its obligations
under the Credit Agreement in or from within Bermuda.


We have also assumed that at all material times each Company will comply with
the conditions attached to its registration as an insurer the Insurance Act 1978
and the regulations promulgated thereunder.


The obligations of the Companies under the Credit Agreement (a) will be subject
to the laws from time to time in effect relating to bankruptcy, insolvency,
liquidation, possessory liens, rights of set off, reorganisation, amalgamation,
moratorium or any other laws or legal procedures, whether of a similar nature or
otherwise, generally affecting the rights of creditors, (b) will be subject to
statutory limitation of the time within which proceedings may be brought, (c)
will be subject to general principles of equity and, as such, specific
performance and injunctive relief, being equitable remedies, may not be
available, (d) may not be given effect to by a Bermuda court, whether or not it
was applying the Foreign Laws, if and to the extent they constitute the payment
of an amount which is in the nature of a penalty and not in the nature of
liquidated damages. Notwithstanding any contractual submission to the
jurisdiction of specific courts, a Bermuda court has inherent discretion to stay
or allow proceedings in the Bermuda courts.


We express no opinion as to the enforceability of any provision of the Credit
Agreement which provides for the payment of a specified rate of interest on the
amount of a judgment after the date of judgment or which purports to fetter the
statutory powers of the Companies.


We have made no investigation of and express no opinion in relation to the laws
of any jurisdiction other than Bermuda. This opinion is to be governed by and
construed in accordance with the laws of Bermuda and is limited to and is given
on the basis of the current law and practice in Bermuda. This opinion is issued
solely for your benefit and the benefit of the Lenders and is not to be relied
upon by any other person, firm or entity or in respect of any other matter.
 
 

--------------------------------------------------------------------------------

-3-

 
On the basis of and subject to the foregoing, we are of the opinion that:


1.
Each of the Companies is duly incorporated and existing under the laws of
Bermuda in good standing (meaning solely that it has not failed to make any
filing with any Bermuda governmental authority or to pay any Bermuda government
fee or tax which would make it liable to be struck off the Register of Companies
and thereby cease to exist under the laws of Bermuda.



2.
The Companies have the necessary corporate power and authority to enter into and
perform their respective obligations under the Credit Agreement. The execution
and delivery of the Credit Agreement, as applicable, by each Company and the
performance by each Company of its respective obligations thereunder will not
violate the memorandum of association or bye-laws of the respective Company nor
any applicable law, regulation, order or decree in Bermuda.



3.
The Companies have taken all corporate action required to authorise its
execution, delivery and performance of the Credit Agreement. The Credit
Agreement has been duly executed and delivered by or on behalf of each Company
and constitutes the valid and binding obligations of each Company in accordance
with the terms thereof.



4.
No order, consent, approval, licence, authorisation or validation of or
exemption by any government or public body or authority of Bermuda or any
sub-division thereof is required to authorise or is required in connection with
the execution, delivery, performance and enforcement of the Credit Agreement.



5.
It is not necessary or desirable to ensure the enforceability in Bermuda of the
Credit Agreement that it be registered in any register kept by, or filed with,
any governmental authority or regulatory body in Bermuda.



6.
There is no income or other tax of Bermuda imposed by withholding or otherwise
on any payment to or by any Company pursuant to the Credit Agreement. The Credit
Agreement will not be subject to ad valorem stamp duty in Bermuda.



7.
The choice of the Foreign Laws as the governing law of the Credit Agreement is a
valid choice of law and would be recognised and given effect to in any action
brought before a court of competent jurisdiction in Bermuda, except for those
laws (i) which such court considers to be procedural in nature, (ii) which are
revenue or penal laws or (iii) the application of which would be inconsistent
with public policy, as such term is interpreted under the laws of Bermuda. The
submission in the Credit Agreement to the non-exclusive jurisdiction of the
Foreign Courts is valid and binding upon each Company.

 
 

--------------------------------------------------------------------------------

-4-

 
8.
The courts of Bermuda would recognise as a valid judgment a final and conclusive
judgment in personam obtained in the Foreign Courts against the Company based
upon the Credit Agreement under which a sum of money is payable (other than a
sum of money payable in respect of multiple damages, taxes or other charges of a
like nature or in respect of a fine or other penalty) and would give a judgment
based thereon provided that (a) such courts had proper jurisdiction over the
parties subject to such judgment, (b) such courts did not contravene the rules
of natural justice of Bermuda, (c) such judgment was not obtained by fraud, (d)
the enforcement of the judgment would not be contrary to the public policy of
Bermuda, (e) no new admissible evidence relevant to the action is submitted
prior to the rendering of the judgment by the courts of Bermuda and (f) there is
due compliance with the correct procedures under the laws of Bermuda.

 
9.
The Companies are not entitled to any immunity under the laws of Bermuda,
whether characterised as sovereign immunity or otherwise, from any legal
proceedings to enforce the Credit Agreement in respect of themselves or their
property.



10.
The Credit Agreement is in an acceptable legal form under the laws of Bermuda
for enforcement thereof in Bermuda.



11.
Based solely upon a search of the Cause Book of the Supreme Court of Bermuda
conducted at 10:00 a.m. on May 9, 2006 (which would not reveal details of
proceedings which have been filed but not actually entered in the Cause Book at
the time of our search), there are no judgments against any of the Companies,
nor any legal or governmental proceedings pending in Bermuda to which any of the
Companies is subject.



Yours faithfully
     
CONYERS DILL & PEARMAN







--------------------------------------------------------------------------------






EXHIBIT B-5
[Form of Opinion of Special Cayman Islands Counsel to XL Capital]
 
 
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY 10017
USA
 
(as administrative agent for the Lenders (as defined below))
and to the Lenders
           



May 9, 2006 
 
Dear Sirs,


XL Capital Ltd


We have acted as Cayman Islands counsel to XL Capital Ltd. (the “Company”).


We have examined the following:



(1)  
a copy as executed of the Credit Agreement dated as of May 9, 2006 (the
“Document”) between the Company, X.L. America, Inc., XL Insurance (Bermuda) Ltd,
and XL Re Ltd as account parties and guarantors, the lenders party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”);




(2)  
a copy of the Certificate of Incorporation and Memorandum and Articles of
Association of the Company as issued or registered with the Registrar of
Companies in the Cayman Islands; and




(3)  
a certified copy (by the secretary of the Company) of an extract of the minutes
of the meeting of the board of directors of the Company held on [_____], 2006
and the statutory corporate records of the Company maintained at its registered
office in the Cayman Islands.



In giving this opinion, we have relied upon the accuracy of a certificate of the
secretary of the Company dated [____], 2006 without further verification. We
have assumed without independent verification:



(a)  
the genuineness of all signatures, authenticity of all documents submitted to us
as originals and the conformity with original documents of all documents
submitted to us by telefax or as copies or conformed copies;

 
 

--------------------------------------------------------------------------------

-2-

 

(b)  
the Document is, or will be, legal, valid, binding and enforceable against all
relevant parties in accordance with its terms under the laws of the State of New
York (by which it is expressly governed) and all other relevant laws (other than
the laws of the Cayman Islands) and the choice of the laws of the State of New
York as the governing law of the Document is valid and binding under the laws
the State of New York and all other relevant laws (other than the laws of the
Cayman Islands);




(c)  
the power, authority and legal right of all parties to the Document (other than
the Company) under all relevant laws and regulations (other than the laws of the
Cayman Islands) to enter into, execute and perform their respective obligations
under the Document and that the Document has been, or, as the case may be, will
be duly authorised, executed and delivered by or on behalf of all relevant
parties (other than the Company); and




(d)  
that the entry by the Company into the Document and the transactions
contemplated therein are bona fide in the best interests of the Company.



On the basis of the foregoing and subject to the qualifications below, we are of
the opinion that:



1.  
The Company is duly incorporated and validly existing in good standing as a
limited liability company under the laws of the Cayman Islands and has full
power to enter into and perform its obligations under the Document and to carry
on its business as contemplated in the Document.




2.  
The Company has taken all necessary corporate action to authorise the execution,
delivery and performance of the Document and the transactions contemplated
thereby.




3.  
Neither the execution nor delivery of the Document nor the transactions
contemplated therein nor compliance with the terms and provisions thereof will
(i) contravene any provision of any law, statute, decree, rule or regulation of
the Cayman Islands or (ii) violate any provisions of the Memorandum and Articles
of Association of the Company.




4.  
The Document has been duly executed by the Company.




5.  
The Document constitutes legal, valid and binding obligations of the Company
enforceable in accordance with its terms.






6.  
The obligations of the Company under the Document are direct, general and
unconditional obligations of the Company and rank at least pari passu with all
other present or future unsecured and unsubordinated indebtedness of the
Company.




7.  
No consents or approvals of or exemptions by any governmental or public bodies
and/or authorities in the Cayman Islands are required in connection with the
entry into, execution, delivery and performance by the Company of, or the
validity, enforceability or admissibility in evidence of the Document.

 
 

--------------------------------------------------------------------------------

-3-

 

8.  
It is not necessary or desirable to ensure the enforceability of the Document
that it or any other instrument relating thereto be filed or registered in any
court, public office or register in the Cayman Islands. Assuming that the
arrangements with regard to the cash collateral to be placed with and held by
the Administrative Agent following a default pursuant to Article VIII of the
Document constitute a charge created by the Company as a matter of New York law
(by which the Document is governed), the details of charges by Cayman Islands
companies over their assets, wherever situated, are capable of being entered on
the register of mortgages and charges required to be kept by the Company at its
registered office in the Cayman Islands pursuant to the Companies Law (2004
Revision) (the “Companies Law”). Registration in such register is the only
method of registration of charges over the assets of Cayman Islands companies in
the Cayman Islands except charges over real property in the Cayman Islands or
ships or aircraft registered in the Cayman Islands. Failure by the Company to
enter in such register the details of any charge as required by the Companies
Law does not affect the validity or enforceability of a charge and there is no
time limit within which registration of a charge must be effected. However, in
the event that questions of priority fall to be determined by reference to
Cayman Islands law, such entry may, in our opinion, assist in establishing the
priority of such charge, as a matter of common law, over any subsequent mortgage
or charge which is registered subsequently in regard to the same assets.




9.  
There are no taxes or other governmental charges payable under the laws of the
Cayman Islands or to any governmental authority of or in the Cayman Islands in
respect of any amount payable under the Document.




10.  
Under Cayman Islands law there is no requirement for any of the parties to the
Document to make any deduction from or any withholding of any part of any
payment under the Document. Subject to the qualification below concerning stamp
duty, there are no stamp or registration or similar taxes or charges payable in
the Cayman Islands in respect of the Document or the enforcement thereof in the
Courts of the Cayman Islands.




11.  
The Courts of the Cayman Islands will observe and give effect to the choice of
the laws of the State of New York as the governing law of the Document. The
express submission by the Company to the non-exclusive jurisdiction of the
United States District Court for the Southern District of New York, and any
court of the State of New York with respect to the Document is valid and binding
upon the Company.




12.  
Under Cayman Islands law, neither the Company nor any of its properties or
assets is immune on the ground of sovereignty or otherwise from institution of
legal proceedings or the obtaining or execution of a judgment in the Cayman
Islands.

 
 

--------------------------------------------------------------------------------

-4-

 

13.  
It is not necessary under the laws of the Cayman Islands that the Agent or the
Lenders be authorised or qualified to carry on business in the Cayman Islands
for their entry into, execution, delivery, performance or enforcement of the
Document. The foregoing opinion and the opinion in paragraph 14 below is subject
to any statutory or regulatory obligation imposed under the laws of the Cayman
Islands if a Cayman Islands branch or company carrying on business in or from
the Cayman Islands enters into the Document as one of the bank parties thereto.




14.  
Neither the Agent nor any of the Lenders will be deemed to be resident,
domiciled, carrying on business or subject to taxation in the Cayman islands by
reason only of their entry into, execution, delivery, performance or enforcement
of the Document.




15.  
So far as we are aware based solely on a review of the Cause Book and the
Register of Writs and Other Originating Process maintained at the Clerk of
Courts Office of the Grand Court of the Cayman Islands on [__], 2006 in respect
of proceedings filed with the Court during the period of twelve months prior to
that date, (and assuming that such Cause Books are a complete record of
proceedings filed with the Grand Court for that period), no steps have been, or
are being taken, in the Cayman Islands for the appointment by the Grand Court of
the Cayman Islands of a receiver or liquidator to, or for the liquidation or
dissolution of the Company by order of the Grand Court.



The opinions expressed above concerning, in particular, enforceability of the
Document are, to the extent that Cayman Islands law might apply, subject to the
following qualifications:



(a)  
The enforcement of the Document may be limited by applicable bankruptcy,
insolvency, reorganisation, moratorium, limitation of actions, fraudulent
dispositions or other similar laws relating to the enforcement of creditors
rights generally and claims may become subject to the defence of set off or to
counter claims.




(b)  
Obligations or liabilities of the Company otherwise than for the payment of
money may not be enforceable in a Cayman Islands court by way of such equitable
remedies as injunction or specific performance which remedies are in the
discretion of such court.




(c)  
Any provisions requiring any party to pay interest on overdue amounts in excess
of the rate (if any) payable on such amounts before they become overdue or to
pay any additional amounts on prepayment of any sums due or to pay sums on
breach of any agreement other than such as represent a genuine pre-estimate of
loss may be unenforceable if held by a Cayman Islands court to be a penalty.




(d)  
If any party to the Document is vested with a discretion or may determine a
matter in its opinion, the courts of the Cayman Islands may require that such
discretion is exercised reasonably or that such opinion is based on reasonable
grounds.




(e)  
Any provision in the Document that certain calculations or certificates will be
conclusive and binding will not necessarily prevent judicial enquiry.

 
 

--------------------------------------------------------------------------------

-5-

 

(f)  
If any of the provisions of the Document is held to be illegal, invalid or
unenforceable, the severance of such provisions from the remaining provisions of
the Document will be subject to the exercise of the discretion of a Cayman
Islands court.




(g)  
The Grand Court Rules 1995 of the Cayman Islands expressly contemplate that
judgments may be granted by the Grand Court of the Cayman Islands in currencies
other than Cayman Islands dollars or United States dollars. Such Rules provide
for various specific rates of interest payable upon judgment debts according to
the currency of the judgment. In the event the Company is placed into
liquidation, the Grand Court is likely to require that all debts are converted
(at the official exchange rate at the date of conversion) into and paid in a
common currency which is likely to be Cayman Islands or United States dollars.




(h)  
The courts of the Cayman Islands are likely to award costs and disbursements in
litigation in accordance with the relevant contractual provisions in the
Document. There is some uncertainty, however, with regard to the recoverability
of post-judgement costs which, if recoverable at all, are likely to be limited
to an amount determined upon taxation or assessment of those costs pursuant to
the Grand Court Rules 1995. In the absence of contractual provisions as to
costs, the reasonable costs (as determined by taxation as aforesaid) of the
successful party will normally be recoverable, subject to the limits laid down
in guidelines made under such Rules as to the type and amount of fees and
expenses that may be recovered. Such orders are in the discretion of the court
and may be made to reflect particular circumstances of the case and the conduct
of the parties.




(i)  
To be enforceable in the courts of the Cayman Islands, stamp duty will be
chargeable as follows:




(i)  
on deeds such as the Document in the sum of CI$25.00;




(ii)  
on any promissory note issued pursuant to the Document at the ad valorem rate of
CI$0.25 (US$0.30) for each CI$100 (US$121.95) covenanted to be paid thereunder
with a maximum duty on each of the promissory notes of CI$250 (US$304.88).



Ad valorem stamp duty is payable within 45 days of execution or, if executed
outside of the Cayman Islands, within 45 days of an executed, completed and
delivered original of such document being brought into the Cayman Islands, for
example, for enforcement. Otherwise stamp duty is payable on execution in order
to avoid penalties if such document is to be admitted in evidence in a Cayman
Islands court.



(j)  
We express no opinion as to any provision in the Document that it may only be
varied by written instrument or agreement.




(k)  
Any provisions purporting to create rights in favour of, or obligations on,
persons who are not party to the Document may not be enforceable by or against
such persons.

 
 

--------------------------------------------------------------------------------

-6-

 

(l)  
We express no opinion as to the effectiveness of the date of the Document if it
is dated as of or with effect from a date prior to that on which it is
authorised, executed and delivered by all parties thereto.




(m)  
The entry by the Company into the Document and the transactions contemplated
therein should be of commercial benefit to the Company and determination of such
benefit is a question of fact on which we express no opinion. The objects of the
Company in its Memorandum of Association and pursuant to the Companies Law of
the Cayman Islands are unrestricted and the transactions contemplated are
therefore strictly speaking within the powers of the Company. It is possible
that a Cayman Islands court would determine that a transaction which was of no
commercial benefit to the Company was an abuse of the powers of the Directors of
the Company and therefore voidable by the shareholders or a liquidator of the
Company.



We are practising in the Cayman Islands and do not purport to be experts on the
laws of any other jurisdiction and we therefore express no opinion as to the
laws of any jurisdiction other than Cayman Islands law. This opinion is also
based upon the laws of the Cayman Islands in effect at the date hereof and is
given only as to the circumstances existing on the date hereof and known to us.


Except as specifically stated herein, we make no comment with regard to any
representations or warranties which may be made by the Company in any of the
documents referred to above or otherwise.


This opinion is addressed to you and is solely for your benefit and the benefit
of the Lenders. It may not be relied upon by any other person (other than any
person which may become a Lender party to the Document after the date hereof)
without our prior written consent.


Yours faithfully,
 
 
APPLEBY SPURLING HUNTER




___________________________
 


--------------------------------------------------------------------------------




EXHIBIT C
 
 
[Form of Opinion of Special New York Counsel to JPMCB]
 


 
May 9, 2006
 
To the Lenders party to the Credit Agreement referred to below and JPMorgan
Chase
Bank, N.A., as Administrative Agent




Ladies and Gentlemen:
 
We have acted as special New York counsel to JPMorgan Chase Bank (“JPMCB”) in
connection with the Credit Agreement (the “Credit Agreement”) dated as of May 9,
2006, between XL Capital Ltd, X.L. America, Inc., XL Insurance (Bermuda) Ltd and
XL Re Ltd, the lenders party thereto and JPMCB, as Administrative Agent,
providing for letters of credit to be issued, or loans to be made, by said
lenders to the Account Parties in an aggregate face amount not exceeding
$500,000,000. Terms defined in the Credit Agreement are used herein as defined
therein. This opinion letter is being delivered pursuant to Section 5.01(c) of
the Credit Agreement.
 
In rendering the opinions expressed below, we have examined the Credit
Agreement. In our examination, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with authentic original documents of all documents submitted to
us as copies. When relevant facts were not independently established, we have
relied upon representations made in or pursuant to the Credit Agreement. We have
also assumed that the Credit Agreement has been duly authorized, executed and
delivered by, and (except, to the extent set forth below, as to the Obligors)
constitutes a legal, valid, binding and enforceable obligation of, all of the
parties thereto, that all signatories thereto have been duly authorized, that
all such parties are duly organized and validly existing and have the power and
authority (corporate or other) to execute, deliver and perform the same, and
that all authorizations, approvals or consents of (including all foreign
exchange control approvals), all filings or registrations with, any governmental
or regulatory authority or agency of Bermuda or the Cayman Islands required for
the making and performance by any Obligor of the Credit Agreement have been
obtained or made and are in effect.
 
Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of each Obligor party thereto, enforceable against such Obligor in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws relating to or affecting the rights of creditors generally, and subject to
the possible
 
 

--------------------------------------------------------------------------------

-2-
 
judicial application of foreign laws or governmental action, and except as the
enforceability of the Credit Agreement is subject to the application of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including (a) the possible unavailability of specific performance,
injunctive relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.
 
The foregoing opinions are subject to the following comments and qualifications:
 
(A) The enforceability of Sections 3.03 and 10.03 of the Credit Agreement may be
limited by (i) laws rendering unenforceable indemnification contrary to Federal
or state securities laws and the public policy underlying such laws and
(ii) laws limiting the enforceability of provisions exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.
 
(B) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.
 
(C) Clause (iii) of the second sentence of Section 3.02 of the Credit Agreement
may not be enforceable to the extent that the Guaranteed Obligations are
materially modified.
 
(D) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose for the loan or use of
money or other credit, (ii) the last sentence of Section 2.11(d), (iii) Section
3.08 of the Credit Agreement, (iv) Section 10.08 of the Credit Agreement,
(v) the first sentence of Section 10.09(b) of the Credit Agreement, insofar as
such sentence relates to the subject matter jurisdiction of the United States
District Court for the Southern District of New York to adjudicate any
controversy related to the Credit Agreement, (vi) the waiver of inconvenient
forum set forth in Section 10.09(c) of the Credit Agreement with respect to
proceedings in the United States District Court for the Southern District of New
York, (vii) Section 10.09(e) of the Credit Agreement to the extent it relates to
immunity acquired after the date of execution and delivery of the Credit
Agreement and (viii) Section 10.13 of the Credit Agreement.
 
The foregoing opinions are limited to matters involving the Federal laws of the
United States of America and the law of the State of New York, and we do not
express any opinion as to the laws of any other jurisdiction.
 
At the request of our client, this opinion letter is, pursuant to
Section 5.01(c) of the Credit Agreement, provided to you by us in our capacity
as special New York counsel to JPMCB and may not be relied upon by any Person
for any purpose other than in connection with the transactions contemplated by
the Credit Agreement (other than your successors and assigns
 
 

--------------------------------------------------------------------------------

-3-
 
 
as Lenders and Persons that acquire participations in your extensions of credit
under the Credit Agreement) without, in each instance, our prior written
consent.
 
Very truly yours,
 
WJM/RJW
 




--------------------------------------------------------------------------------




EXHIBIT D


[Form of Confirming Lender Agreement]


[Letterhead of Issuing Lender]


[_____]


[Name of Confirming Lender]
[Address]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of May 9, 2006 (as amended
and in effect, the “Credit Agreement”), among between XL Capital Ltd, X.L.
America, Inc., XL Insurance (Bermuda) Ltd and XL Re Ltd, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement are used herein with the same meanings.


The undersigned (the “Issuing Lender”) is a Lender under the Credit Agreement
but is not on the date hereof listed on the most current “Bank List” of banks
approved by the NAIC. Accordingly, in order to be a “NAIC Approved Bank” for the
purposes of the Credit Agreement, the Issuing Lender hereby requests that you be
a Confirming Lender with respect to the Issuing Lender for the purposes of the
Credit Agreement and each Syndicated Letter of Credit issued thereunder.


By your signature below, you undertake that you will honor the obligations of
the Issuing Lender in respect of any draft drawn under and in strict compliance
with the terms of any Syndicated Letter of Credit issued under the Credit
Agreement as if, and to the extent, you were the Issuing Lender under the
relevant Syndicated Letter of Credit. Notwithstanding the foregoing, your
liability under all Syndicated Letters of Credit at any one time issued under
the Credit Agreement shall be limited to an amount (the “Liability Limit”) equal
to the Commitment of the Issuing Lender under the Credit Agreement in effect on
the date hereof (an amount equal to $_________), as such Liability Limit may be
increased after the date hereof with your prior written consent by reason of an
increase in the Commitment of the Issuing Lender under the Credit Agreement. In
addition, you hereby irrevocably appoint and designate the Administrative Agent
as your attorney-in-fact, acting through any duly authorized officer of the
Person serving as the Administrative Agent, to execute and deliver, at any time
prior to the Commitment Termination Date in effect on the date of this letter
agreement, in your name and on your behalf each Syndicated Letter of Credit to
be confirmed by you in accordance herewith and with the Credit Agreement. You
agree that, promptly upon the request of the Administrative Agent, you will
furnish to the Administrative Agent such powers of attorney or other evidence as
any beneficiary of any Syndicated Letter of Credit may reasonably request in
order to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for you in connection with the execution and delivery of such
Syndicated Letter of Credit.
 
 

--------------------------------------------------------------------------------

-2-

 
In consideration of the foregoing, the Issuing Lender agrees that if you shall
make any LC Disbursement in respect of any Syndicated Letter of Credit,
regardless of the identity of the account party of such Syndicated Letter of
Credit, the Issuing Lender shall reimburse you by paying to you an amount equal
to the amount of the LC Disbursement made by you, such payment to be made not
later than noon, New York City time, on (i) the Business Day that the Issuing
Lender receives notice of such LC Disbursement, if such notice is received prior
to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that the Issuing Lender receives such notice, if such notice
is not received prior to such time. The Issuing Lender’s obligations to
reimburse you as provided in the foregoing sentence shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this letter agreement under any and all circumstances
whatsoever, and irrespective of any event or circumstance of the type described
in Section 2.03(b) of the Credit Agreement (or of any analogous event or
circumstance relating to the undersigned).


If any LC Disbursement is made by you, then, unless the Issuing Lender shall
reimburse the amount of such LC Disbursement to you in full on the date such LC
Disbursement is made by you, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date of reimbursement, at the rate per annum equal to (i) the
Federal Funds Effective Rate to but excluding the date three Business Days after
such LC Disbursement and (ii) from and including the date three Business Days
after such LC Disbursement, 2% plus the Federal Funds Effective Rate.


This letter agreement shall be governed by and construed in accordance with the
law of the State of New York. This letter agreement is an “agreement” of the
type referred to in the definition of “Confirming Lender” in Section 1.01 of the
Credit Agreement.
 
 

--------------------------------------------------------------------------------

-3-

 
Please indicate your acceptance of the foregoing terms and conditions by signing
the two enclosed copies of this letter agreement and returning (a) one such
signed copy to the undersigned at the address of the Issuing Lender indicated
herein and (b) the other such signed copy to the Administrative Agent at
JPMorgan Chase Bank, N.A., 1111 Fannin, 10th Floor, Houston, Texas 77002-6925,
Attention of Loan and Agency Services Group (Telecopy No. (713) 750-2782;
Telephone No. (713) 750-2102), with a copy thereof to JPMorgan Chase Bank, N.A.,
270 Park Avenue, 22nd Floor, New York, New York 10017, Attention of Helen
Newcomb (Telecopy No. (212) 270-1511; Telephone No. (212) 270-6260).


[NAME OF ISSUING LENDER]




By____________________________
Title:




AGREED AS AFORESAID:


[NAME OF CONFIRMING LENDER]




By____________________________
Title: